 

 

 



        Exhibit 10.2

 

 

 

AGREEMENT OF PURCHASE AND SALE
AND JOINT ESCROW INSTRUCTIONS

I

SUMMARY AND DEFINITION OF BASIC TERMS

This Agreement of Purchase and Sale and Joint Escrow Instructions (this
"Agreement"), dated as of the Effective Date set forth in Section 1 of the
Summary of Basic Terms, below, is made by and between GOOGLE INC., a Delaware
corporation ("Buyer"), and NETAPP, INC., a Delaware corporation ("Seller"). The
terms set forth below shall have the meanings set forth below when used in the
Agreement.

TERMS OF AGREEMENT
(first reference in the Agreement)

DESCRIPTION

1.Effective Date
(Introductory Paragraph):

September 11, 2017

2.Buildings:

 

 

 

 

3.Improved Land:

 

The three (3) buildings located on the Land situated in the City of Sunnyvale,
County of Santa Clara, California, and commonly known as follows: (i) an
approximately 126,760 square foot building located at 495 East Java Drive known
as Building 1; (ii) an approximately 133,021 square foot building located at 475
East Java Drive known as Building 3; and (iii) an approximately 121,185 square
foot building located at 1330 Geneva Drive known as Building 4.

Those certain parcels of land upon which the Buildings are located, as more
particularly described on Exhibit "A-1" attached hereto.  The Buildings and the
Improved Land are collectively referred to herein as the “Improved Property”.

 

--------------------------------------------------------------------------------



 

 

 



4.Unimproved Land:

 

 

 

 

 

 

 

 

 

 

 

5.Google Common Lot (Section 3.2.3):

 

Undeveloped land located in the City of Sunnyvale, County of Santa Clara,
California, as more particularly described on Exhibit "A-2" attached hereto and
commonly known as follows: (i) an approximately 130,070 square foot parcel known
as Parcel 10; (ii) an approximately 48,700 square foot parcel known as Parcel
11; and (iii) an approximately 44,475 square foot parcel known as Parcel 12. The
Unimproved Land parcels are fully entitled to build 413,814 square feet of
office improvements and a parking garage.

That certain approximately 704,077 square foot common lot (the "Google Common
Lot"), as depicted in Exhibit “A-3” attached hereto, which shall be subdivided
from the Common Lot pursuant to Section 3.2.3.

6.Buyer’s Notice Address
(Section 14):

1600 Amphitheater Parkway
Mountain View, California 94043
Attn: VP, Real Estate and Workplace Services

With copies as set forth in Section 14 herein

7.Purchase Price
(Section 2.1):

Three Hundred Eighteen Million Seven Hundred Thousand and 00/100 Dollars
$318,700,000.00 in the aggregate consisting of (i) Two Hundred Forty-Five
Million Seven Hundred Thousand and 00/100 Dollars ($245,700,000.00) for the
Improved Property and (ii) Seventy-Three Million and 00/100 Dollars
($73,000,000.00) for the Unimproved Land.

8.First Closing Purchase Price
(Section 2.1):

Two Hundred Twenty-Three Million One Hundred Thousand and 00/100 Dollars
($223,100,000.00) in the aggregate consisting of (i) One Hundred Seventy-Two
Million and 00/100 Dollars ($172,000,000.00) for the Improved Property and (ii)
Fifty-One Million One Hundred Thousand and 00/100 Dollars ($51,100,000.00) for
the Unimproved Land.

9.Second Closing Purchase Price
(Section 2.1):

Ninety-Five Million Six Hundred Thousand and 00/100 Dollars ($95,600,000.00) in
aggregate consisting of (i) Seventy-Three Million Seven Hundred Thousand and
00/100 Dollars ($73,700,000.00) for the Improved Property and (ii) Twenty-One
Million Nine Hundred Thousand and 00/100 Dollars ($21,900,000.00) for the
Unimproved Land.

10.Initial Deposit (Section 2.2.1):

Nine Million Five Hundred Thousand and 00/100 Dollars ($9,500,000.00)

11.Additional Deposit (Section 2.2.2):

Nine Million Five Hundred Thousand and 00/100 Dollars ($9,500,000.00)

SMRH:484745841.1

-2-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



12.Escrow Holder
and Escrow Holder's Notice Address
(Section 3):




Title Company
(Section 4.2.1):

First American Title Insurance Company
1737 North First Street
Suite 500
San Jose, California 95112
Attn: Linda Tugade
Email: ltugade@firstam.com

First American Title Insurance Company
1737 North First Street


Suite 500
San Jose, California 95112
Attn: Mike Hickey

Email: mhickey@firstam.com

13.Contingency Deadline
(Section 4.1):

5:00 pm (Pacific Time) on the forty-fifth (45th) day from (and including) the
Effective Date.

14.First Closing Period
(Section 3.2):

Upon written notice thereof from Buyer to Seller at least three (3) business
days in advance, but no earlier than fifteen (15) days and no later than ninety
(90) days following the Contingency Deadline (the “Outside First Closing Date”),
subject to any extension rights provided in this Agreement.

15.Second Closing Period
(Section 3.2):

The date that is five (5) business days after the recordation in the Official
Records of Santa Clara, California (the “Official Records”) of the final
subdivision map for the Common Lot (as defined in Section 3.2.3 below), but no
earlier than fifteen (15) days following the Contingency Deadline; and subject
to Section 3.2.2, in no event later than October 31, 2018 (the “Outside Second
Closing Date”), which Outside Second Closing Date is subject to potential
extension pursuant to: (i) Buyer Subdivision Delays (as defined in Section 3.2.3
below), and (ii) any extension of the Outside Second Closing Date mutually
agreed upon by Seller and Buyer. In addition, if the final Subdivision Map for
the Common Lot has not yet been approved by the City of Sunnyvale and recorded
in the Official Records by the Outside Second Closing Date, Seller shall have
the right, in Seller’s sole and absolute discretion, and without the payment of
any fee whatsoever, to extend the Outside Second Closing Date for four (4)
periods of six (6) months each by delivering written notice thereof to Buyer at
least three (3) business days in advance of the then-existing Outside Second
Closing Date.  For absence of doubt, if all four (4) of those extension periods
were exercised, the extended Outside Second Closing Date would be October 30,
2020.

16.Seller's Representative:

Mr. Jeff Bergmann

17.Natural Hazard Expert
(Section 10.1.6(b)):

First American Title Insurance Company

 




SMRH:484745841.1

-3-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



List of Exhibits

 

A-1

A-2

Legal Description of Improved Land

Legal Description of Unimproved Land

A-3

Depiction of Common Lot and Proposed Google Common Lot and Seller Common Lot

B

Grant Deed

C-1

Transferor’s Certification of Non-Foreign Status

C-2

Real Estate Withholding Certificate

D

Seller’s Disclosures

E

Intentionally Deleted

F

Assignment of Contracts and Assumption Agreement

G

Bill of Sale

H

General Assignment

I

[Intentionally Deleted]

J

Contracts

K

[Intentionally Deleted]

L

Excluded Personal Property

M

Due Diligence Items




SMRH:484745841.1

-4-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



II

RECITALS

A.Seller desires to sell and convey to Buyer, and Buyer desires to purchase and
acquire, all of Seller’s right, title and interest in and to the following:

i.The Improved Land and the Unimproved Land (collectively, the “Land”), the
Google Common Lot, and all of Seller's interest in all rights, privileges,
easements and appurtenances benefiting the Land, the Google Common Lot, and/or
the Improvements (as defined below), including Seller's interest, if any, in all
mineral and water rights and all easements, rights-of-way and other
appurtenances used or connected with the beneficial use or enjoyment of the
Land, the Google Common Lot and/or the Improvements (the Land, the Google Common
Lot, the Improvements and all such rights, privileges, easements and
appurtenances are sometimes collectively hereinafter referred to as the "Real
Property");

ii.The Buildings, associated parking and landscaped areas and all other
improvements located on the Land and the Google Common Lot (the "Improvements");

iii.All of Seller's interest under the Contracts (as defined in Section 4.1.1
below); provided that the following Contracts shall not be assigned to Buyer:
(i) such Contracts as Seller desires to continue to maintain after the Closing
in order for Seller to fulfill Seller’s obligations pursuant to the NetApp Lease
(as defined in Section 5.1.6 below) provided that such Contracts shall be
terminated with respect to the portion of the Property that will not be leased
back to Seller pursuant to the NetApp Lease, (ii) any brokerage commission
agreements (which Contracts shall be terminated by Seller effective as of the
First Closing Date at Seller's sole cost), and (iii) other Contracts which,
pursuant to the terms of this Agreement, shall be terminated by Seller (which
Contracts shall be terminated by Seller effective as of the applicable Closing
at Seller's sole cost);

iv.All tangible personal property, equipment, supplies and fixtures owned by
Seller and used in the operation of, and located at, the Real Property
(collectively, the “Personal Property”); provided, however, that the term
“Personal Property” shall exclude any tangible personal property, equipment,
supplies and/or fixtures set forth on Exhibit “L” attached hereto; provided,
further, that Seller shall remove any such Personal Property prior to each
Closing or as of the expiration or earlier termination of the NetApp Lease with
respect to the portion of the Property that will be leased back to NetApp
pursuant to the NetApp Lease and repair any damage caused by the removal of such
Personal Property (including, without limitation, completing any patching and
filling any holes caused by the removal), at Seller's sole cost and expense; and

v.To the extent assignable, all of Seller's interest in any intangible property
rights in connection with the foregoing, contract rights, warranties,
guaranties, licenses, permits, entitlements, governmental approvals and
certificates of occupancy which apply to and./or benefit the Real Property, the
Improvements, and/or the Personal Property (the "Intangible Personal Property").
Intangible Personal Property shall not include Seller’s interest in (a) any
cash, bank or other deposit accounts, (b) refunds of prepaid expenses including
any unearned insurance premiums, (c) tax refunds for periods prior to each
Closing, (d) all insurance and other claims arising prior to the Effective Date,
(e) any website maintained by Seller or its affiliates or the property manager,
and (f) any trade name, service name, service mark or other proprietary or
intellectual property belonging to Seller or its affiliates or the property
manager. The Real

SMRH:484745841.1

-5-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



Property, the Improvements, the Personal Property, Seller’s interest under the
Property Contracts, and the Intangible Personal Property are sometimes
collectively hereinafter referred to as the "Property."

B.Prior to the Contingency Deadline, Buyer will have the opportunity to conduct
all due diligence with regard to the Property as set forth in Sections 4.1 and
4.2 below (collectively, the "Due Diligence Investigations").

III

AGREEMENT

NOW, THEREFORE, in consideration of the covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Buyer and Seller hereby agree as follows, and hereby instruct
Escrow Holder as follows.

Purchase and Sale

.

First Closing Property

. At the First Closing (as defined in Section 3.2.1), Seller hereby agrees to
sell to Buyer, and Buyer agrees to purchase from Seller, all of Seller’s right,
title and interest in and to the entirety of the Property associated with the
Improved Property and the Unimproved Land (the "First Closing Property") upon
the terms and conditions set forth in this Agreement.

Second Closing Property

. At the Second Closing (as defined in Section 3.2.2), to the extent the same
occurs pursuant to this Agreement, Seller agrees to sell to Buyer, and Buyer
agrees to purchase from Seller, all of Seller’s right, title and interest in and
to the Google Common Lot and the Property related thereto (the "Second Closing
Property") upon the terms and conditions set forth in this Agreement.

2.Purchase Price.

Purchase Price

. Buyer shall pay the Purchase Price for the Property as hereinafter provided in
this Section 2.

2.2Deposit.

2.2.1Initial Deposit. Within five (5) business days after the Effective Date,
Buyer shall deliver to Escrow Holder the Initial Deposit. The Initial Deposit
and Additional Deposit (if applicable) shall be deposited by Escrow Holder in an
interest-bearing account at a federally insured institution as Escrow Holder
deems appropriate and consistent with the timing requirements of this Agreement.
The interest thereon shall accrue to the benefit of Buyer and be paid to the
party receiving the Deposit pursuant to the terms of this Agreement, and Buyer
and Seller hereby acknowledge that there may be penalties or interest
forfeitures if the applicable instrument is redeemed prior to its specified
maturity. Buyer agrees to provide its Federal Tax Identification Number to
Escrow Holder upon the Opening of Escrow. Concurrently with the expiration of
the Property Approval Period and provided Buyer has delivered Buyer's Approval
Notice (as those terms are defined in Sections 4.1.1 and 4.1.2, respectively,
below) to Seller and Escrow Holder, the entire Initial Deposit shall become
non-refundable except as otherwise expressly provided in this Agreement. If,
prior to the expiration of the Property Approval Period, Buyer delivers written
notice to Seller and Escrow Holder terminating this Agreement or if Buyer does
not deliver Buyer's Approval Notice to Seller and Escrow Holder as provided
herein, this Agreement shall terminate and the Initial Deposit, together with
all interest accrued thereon (but less the

SMRH:484745841.1

-6-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



Independent Consideration (as defined in Section 2.5 below) and one-half (1/2)
of any escrow cancellation costs), shall be returned to Buyer. If this Agreement
has not been so terminated, then, after the Contingency Deadline, the Initial
Deposit together with interest accrued thereon shall be: (i) applied and
credited toward payment of the First Closing Purchase Price on the First Closing
Date (as defined in Section 3.2.1 below), or (ii) retained by Seller as
liquidated damages pursuant to Section 16.2 below, or (iii) returned to Buyer
(less the Independent Consideration) if this Agreement is terminated pursuant to
Sections 3.2.2, 4.4 or 13, or this Agreement is terminated because of a material
breach by Seller in accordance with Section 16.1, or this Agreement is
terminated and otherwise provides for the Deposit to be refunded to Buyer.

2.2.2Additional Deposit. Within five (5) business days after expiration of the
Property Approval Period, and provided Buyer has not elected to terminate this
Agreement pursuant to Section 4.1.2, Buyer shall deliver to Escrow Holder the
Additional Deposit (the Additional Deposit, together with the Initial Deposit
and with all interest accrued thereon in escrow, the "Deposit"). Upon receipt by
Escrow Holder, the Additional Deposit shall become non-refundable except as
otherwise provided in this Agreement. The Additional Deposit, together with
interest accrued thereon, shall be (i) applied and credited toward payment of
the First Closing Purchase Price on the First Closing Date, (ii) retained by
Seller as liquidated damages pursuant to Section 16.2 below, or (iii) returned
to Buyer (less the Independent Consideration) if this Agreement is terminated
because of a material breach by Seller in accordance with Section 16.1 or as is
provided for in Sections 3.2.2 and 13 below, or this Agreement is terminated and
otherwise provides for the Deposit to be refunded to Buyer.

First Closing Purchase Price

. On or before the First Closing Date (at such time so as to allow the proceeds
to be disbursed to Seller on the First Closing Date), Buyer shall deposit with
Escrow Holder cash by means of a confirmed wire transfer through the Federal
Reserve System or cashier's check in the amount of the balance of the First
Closing Purchase Price, plus Buyer's share of expenses and prorations with
respect to the First Closing Property as described in this Agreement.

Second Closing Purchase Price

. On or immediately after the First Closing Date, and provided that the First
Closing has occurred, Buyer shall deposit with Escrow Holder cash by means of a
confirmed wire transfer through the Federal Reserve System or cashier’s check in
the amount of the Second Closing Purchase Price (collectively and with all
interest accrued thereon in escrow, the “Second Closing Funds”). The Second
Closing Funds shall be returned to Buyer as provided in Section 3.2.2 and
Section 4.4 below in the event the Second Closing fails to occur for any reason,
subject to Section 16.2 below and Section 13.  Notwithstanding foregoing, Buyer
and Seller hereby acknowledge and agree that in the event that the First Closing
occurs and the Deposit is applied to the First Closing Purchase Price but the
Second Closing does not occur solely as a result of Buyer’s default under this
Agreement beyond any applicable notice and cure period, then a portion of the
Second Closing Funds, in an amount equal to Seven Million Five Hundred Thousand
and No/100 Dollars ($7,500,000.00), may be retained by Seller as liquidated
damages pursuant to Section 16.2 below, which shall constitute the “Deposit”
with respect to the Second Closing.

Independent Contract Consideration

. The sum of One Hundred Dollars ($100) (the "Independent Consideration") out of
the Deposit is independent of any other consideration provided hereunder, shall
be fully earned by Seller upon the Effective Date, and is not refundable to
Buyer under any circumstances. Accordingly, if this Agreement is terminated for
any reason by either party, the Independent Consideration shall be paid by the
Escrow Holder to Seller. Independent Consideration shall be non-refundable under
all circumstances and shall not be applied to the Purchase Price at either the
First Closing or the Second Closing. Buyer and Seller expressly acknowledge and
agree that the Independent Consideration, plus Buyer’s agreement to pay the
costs provided in this Agreement, has been bargained for as consideration for
Seller’s execution and delivery of this Agreement and for

SMRH:484745841.1

-7-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



Buyer’s review, inspection and termination rights during the Property Approval
Period, and is adequate for such purpose.

3.Escrow and Title.

Opening of Escrow

. Buyer and Seller shall promptly deliver a fully executed copy of this
Agreement to Escrow Holder, and the date of Escrow Holder's receipt thereof is
referred to as the "Opening of Escrow." Seller and Buyer shall execute and
deliver to Escrow Holder any additional or supplementary instructions as may be
necessary or convenient to implement the terms of this Agreement and close the
transactions contemplated hereby, provided such instructions are consistent with
and merely supplement this Agreement and shall not in any way modify, amend or
supersede this Agreement. Such supplementary instructions, together with the
escrow instructions set forth in this Agreement, as they may be amended from
time to time by the parties, shall collectively be referred to as the "Escrow
Instructions." The Escrow Instructions may be amended and supplemented by such
standard terms and provisions as the Escrow Holder may request the parties
hereto to execute; provided, however, that the parties hereto and Escrow Holder
acknowledge and agree that in the event of a conflict between any provision of
such standard terms and provisions supplied by the Escrow Holder and the Escrow
Instructions, the Escrow Instructions shall prevail.

Closing

. The transactions contemplated in this Agreement between Buyer and Seller shall
be accomplished in two (2) closings as described in Sections 3.2.1 and 3.2.2
below, consisting of the first closing (the "First Closing") and the second
closing (the "Second Closing"). As used herein, the term "Closing" shall mean
the First Closing Date or the Second Closing Date, as applicable.

3.2.1First Closing. Subject to the satisfaction or waiver of the conditions to
Closing set forth in this Agreement with respect to the First Closing, the
purchase and sale of the First Closing Property shall close during the First
Closing Period. The "First Closing Date" shall mean the earlier of (i) the date
on which the Deed (as defined in Section 5.1.1 below) for the First Closing
Property is recorded in the Official Records, or (ii) the date on which the
First Closing Purchase Price is disbursed by Escrow Holder to Seller pursuant to
Section 6.7 below.

3.2.2Second Closing. Subject to the satisfaction or waiver of the conditions to
Closing set forth in this Agreement with respect to the Second Closing, the
purchase and sale of the Second Closing Property shall close during the Second
Closing Period upon the date that is five (5) business days following
recordation in the Official Records of the Subdivision Map (as described in
Section 3.2.3), but no earlier than fifteen (15) days following the Contingency
Deadline; provided, however, that if the Subdivision Map subdividing the Google
Common Lot from the Common Lot has not been recorded by the Outside Second
Closing Date (as such date may be extended pursuant to the mutual agreement of
Seller and Buyer), then the parties’ rights and obligations shall be as set
forth in Section 4.4 below (subject to any extensions as provided herein). The
"Second Closing Date" shall mean the earlier of (i) the date on which the Deed
for the Second Closing Property is recorded in the Official Records, or (ii) the
date on which the Second Closing Purchase Price is disbursed by Escrow Holder to
Seller pursuant to Section 6.7 below. Notwithstanding anything to the contrary
set forth herein, in the event that Seller exercises all of the four (4) Seller
Outside Second Closing Date Extensions (as defined in Section 3.2.3(h) below) to
extend the Second Closing Date as provided in Section 3.2.3(h), but the Second
Closing does not occur on or before October 30, 2020 for any reason other than
either party’s default under the terms of this Agreement, then either party may,
by written notice delivered to the other party no later 5:00 pm Pacific Time on
October 27, 2020 and without payment of any fee whatsoever, extend the Second
Closing Date to be the date (the “Final Extended Second Closing Date”) that is
the earlier to occur of (a) October 31, 2022 or (b) the date that is five (5)
business days following the date that the Subdivision Map subdividing the Google
Common Lot from the Common Lot has been recorded in

SMRH:484745841.1

-8-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



accordance with the terms of this Agreement.  In the event that the Second
Closing Date is further extended pursuant to this Section 3.2.2, then
notwithstanding anything to the contrary set forth in this Agreement, the entire
amount of the Second Closing Funds, including any portion thereof designated as
the “Deposit” with respect to the Second Closing pursuant to Section 2.4 hereof,
together with all interest accrued thereon in escrow, shall be promptly refunded
and returned to Buyer and shall no longer be held in escrow hereunder, provided
that in the event that the Second Closing Date occurs prior to October 31, 2022,
then Buyer shall deposit the Second Closing Funds in escrow by no later than one
(1) business day prior to the Final Extended Second Closing Date.

3.2.3Common Lot Subdivision.  Buyer and Seller acknowledge that, as of the
Effective Date of this Agreement, the Seller holds fee title to a single,
approximately 1,315,076 square foot common lot that serves the Land and each of
Seller’s nearby buildings and other improvements related thereto (the "Common
Lot"). Seller intends to subdivide the Common Lot into two (2) separate legal
parcels, one of which shall consist of approximately 610,999 square feet and
shall continue to be owned by Seller after the Second Closing and will apply to
and serve Seller’s nearby buildings not a part of this transaction (the "Seller
Common Lot"), and the other of which shall consist of approximately 704,077
square feet and shall be conveyed to Buyer at the Second Closing pursuant to
this Agreement, which portion of the Common Lot is referred to herein as the
"Google Common Lot."  The Common Lot and the approximate location of the Seller
Common Lot and Google Common Lot are all shown on Exhibit “A-3” attached hereto.
It is understood that the square footages of the Seller Common Lot and Google
Common Lot shall be subject to Buyer’s review and approval as set forth herein.

(a)As soon as reasonably practicable following the execution of this Agreement
but in no event later than November 10, 2017, Seller shall provide to Buyer a
draft subdivision map as prepared by a licensed engineer that Seller intends to
submit to the City of Sunnyvale (“City”) in order to subdivide the Common Lot
into the Seller Common Lot and Google Common Lot (the "Subdivision Map").  The
Subdivision Map shall further include a precise delineation of the proposed
Google Common Lot and the Seller Common Lot, parking space counts, open space
area calculations, amenity area calculations and other information as may be
required by the City for the processing of the proposed Subdivision Map.  Except
as otherwise provided herein, the proposed Subdivision Map, if approved, shall,
at minimum, allow for the Real Property to be in conformance with governing land
use standards promulgated by the City, including without limitation floor area
ratio, open space and other standards as set forth in the Moffett Park Specific
Plan and the City of Sunnyvale Municipal Code.  The proposed Subdivision Map
shall be subject to the review, comment, and approval of Buyer, which approval
shall not be unreasonably withheld, conditioned, or delayed and, and shall be
either granted or expressly withheld within thirty (30) days after Buyer’s
receipt of the draft Subdivision Map.  If Buyer fails to provide its approval or
disapproval of the proposed Subdivision Map to Seller within such thirty (30)
day period, Seller may send a notice to Buyer, which must contain the following
inscription in bold faced letters: “SECOND NOTICE DELIVERED PURSUANT TO SECTION
3.2.3(a) OF THE PURCHASE AGREEMENT—FAILURE TO TIMELY RESPOND WITHIN THREE (3)
DAYS SHALL RESULT IN DEEMED APPROVAL OF PROPOSED SUBDIVISION MAP.”  If Buyer
fails to provide its approval or disapproval of the proposed Subdivision Map
within such three (3) day period, then Buyer shall be deemed to have approved
the proposed Subdivision Map.  In any event, Buyer may not object to the draft
Subdivision Map unless such objection is based on a “Subdivision Problem”.  As
used herein, the term “Subdivision Problem” shall mean that according to the
proposed Subdivision Map, the Common Lot, as subdivided, may: (i) result in the
Google Common Lot consisting of less than 704,077 square feet of space, (ii)
result in non-conformance with applicable land use and development standards,
including but not limited to applicable floor area ratio, open space and amenity
space requirements, (iii) require dedications, easements or other encumbrances
on the Property that Buyer determines in its sole but good faith discretion to
be unacceptable, and (iv) result in other material impediments to Buyer’s
intended development, use and occupancy of the Property, as

SMRH:484745841.1

-9-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



reasonably determined by Buyer.  In the event Buyer identifies a Subdivision
Problem within the thirty (30) day review period set forth above, Buyer shall
deliver written notice of such Subdivision Problem to Seller and Buyer and
Seller shall work cooperatively together to resolve such Subdivision Problem,
including revising the Subdivision Map as necessary to resolve such Subdivision
Problem to the extent feasible.  If the parties are unable to resolve any
Subdivision Problem after thirty (30) days of Buyer’s notice thereof to Seller,
either party may terminate the Agreement with respect to the Second Closing
Property by providing written notice to the other, in which case the terms of
Section 4.4 of this Agreement shall govern.

(b)Buyer agrees to cooperate with Seller, acting in good faith in a commercially
reasonable manner, in the application, processing, approval and recordation of
the Subdivision Map, including but not limited to responding to requests for
approvals and information related to the Subdivision Map that is within Buyer’s
possession or control within a commercially reasonable time period.  

(c)Following Seller’s receipt of Buyer’s approval of the proposed Subdivision
Map, Seller shall diligently pursue to completion all necessary approvals for
and the subsequent recordation of the Subdivision Map in the Official
Records.  Seller shall provide regular updates to Buyer regarding the progress
of the Subdivision Map and other required approvals, including update calls or
correspondence with Buyer or its designated representatives as may be reasonably
requested by Buyer. Seller shall provide Buyer with reasonable advance notice,
and in any event no less than forty-eight (48) hours’ notice, of any meetings,
hearings, conference calls or other material communications with the City or
other governmental entity with jurisdiction over the Subdivision Map and related
approvals.  Buyer shall have an opportunity, but not the obligation, to attend
all such meetings, hearings, conference calls, or other material communications
relevant to the review, approval and recordation of the Subdivision Map and
related approvals; provided, however, that as long as Seller provides the
requisite notice to Buyer as provided herein and a commercially reasonable
opportunity to participate, Seller shall not be obligated schedule any such
meetings, hearings, conference calls or other material communications in order
to accommodate Buyer.  It is understood that routine phone calls, electronic
correspondence and other communications with City staff and Seller regarding the
general processing of the Subdivision Map shall not require advance notice to
Buyer, but Seller shall promptly advise Buyer of any material information
arising out of such communications. The parties shall provide to each other
copies of any material written correspondence or communications to or from the
City or other governmental entity relating to the Subdivision Map or any related
approvals that are received from or delivered to the respective party.

(d)Within thirty (30) days following execution of this Agreement, Seller shall
provide Buyer with an estimated budget for the engineering and City processing
expenses related to the Subdivision Map.  The Subdivision Map budget shall be
subject to the review, comment, and approval of Buyer, which approval shall not
be unreasonably withheld, conditioned, or delayed and, and shall be either
granted or expressly withheld in writing within fifteen (15) days after Buyer’s
receipt thereof, and Buyer shall be deemed to have accepted the estimated budget
if Buyer fails to provide its written approval or disapproval thereof within
such fifteen (15) day period.  Any increase in the proposed Subdivision Map
budget in excess of ten percent (10%) shall be subject to Buyer review upon the
same terms and conditions in the preceding sentence.  Buyer and Seller shall
each bear one-half (1/2) of the City Subdivision Map processing costs and
engineering costs associated with the Subdivision Map.  Each party shall bear
the entire cost of its own attorneys, consultants, and contractors engaged in
the Subdivision Map approval process.  In seeking reimbursement of processing
and engineering costs, Seller shall provide Buyer with a statement for such
costs along with reasonably supporting documentation, including invoices from
the service providers or City.  Buyer shall provide payment of its one-half
(1/2) portion of the shared costs within thirty (30) days of receipt of such
statement from Seller.  In the event

SMRH:484745841.1

-10-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



this Agreement is terminated due to a default of Seller or Buyer as provided
herein, the defaulting party shall reimburse the non-defaulting party for all
shared processing and engineering costs associated with the Subdivision Map
within thirty (30) days of such termination and such obligation shall survive
the termination of this Agreement.

(e)Once the Subdivision Map has been submitted to the City, during the term of
the Agreement, the Subdivision Map shall not be materially modified, changed, or
withdrawn by Buyer or Seller; provided, however, that Seller shall be permitted
to materially modify, change or withdraw the Subdivision Map in any respect upon
receipt of Buyer’s written consent, which may only be withheld by Buyer if Buyer
reasonably determines that such modification would result in a Subdivision
Problem.  The process for the review of such proposed modification, change or
withdrawal shall be as set forth in Section 3.2.3(a) above.  If the City or any
governmental agency requires a material modification of the Subdivision Map
that, in Buyer’s reasonable judgment, would create a Subdivision Problem, Buyer
may disapprove of such modification in its sole but good faith discretion by
providing written notice to Seller within ten (10) days of receiving written
notice of the City’s or other governmental agency’s Subdivision Map
modification.  If Buyer fails to provide disapproval of any such proposed
modification within the required ten (10) day period, Seller may send a notice
to Buyer, which must contain the following inscription in bold faced letters:
“SECOND NOTICE DELIVERED PURSUANT TO SECTION 3.2.3(e) OF THE PURCHASE
AGREEMENT—FAILURE TO TIMELY RESPOND WITHIN THREE (3) DAYS SHALL RESULT IN DEEMED
APPROVAL OF PROPOSED MODIFICATIONS TO SUBDIVISION MAP BY CITY.”  If Buyer fails
to provide its disapproval of the proposed modifications to the Subdivision Map
by the City within such three (3) day period, then Buyer shall be deemed to have
approved the proposed modifications.  If Buyer timely provides written notice to
Seller of its disapproval of a proposed modification to the Subdivision Map by
the City as provided herein, the parties shall then promptly meet and
confer.  If the parties cannot reach agreement as to the City’s proposed
modification within thirty (30) days after delivery of Buyer’s disapproval
notice to Seller, either party may terminate this Agreement with respect to the
Second Closing Property by providing written notice, in which case the terms of
Section 4.4 of this Agreement shall govern.  

(f)Seller shall be obligated to provide Buyer prompt and advance written notice
of any proposed restrictions, conditions, limitations, deviations, or
modifications in connection with the City’s (or other governmental agency’s)
review and approval of the Subdivision Map (or any related governmental
approvals) (“Subdivision Condition”). Buyer shall have the right to disapprove
in writing of any Subdivision Condition that Buyer reasonably determines in its
sole but good faith discretion to be unacceptable (each, a “Subdivision
Condition Problem”). In the event of a Subdivision Condition Problem, Buyer may
disapprove of the applicable Subdivision Condition by providing written notice
to Seller within ten (10) days of receiving written notice of the Subdivision
Condition.  If Buyer fails to provide disapproval of any such proposed
Subdivision Condition within the required ten (10) day period, Seller may send a
notice to Buyer, which must contain the following inscription in bold faced
letters: “SECOND NOTICE DELIVERED PURSUANT TO SECTION 3.2.3(f) OF THE PURCHASE
AGREEMENT—FAILURE TO TIMELY RESPOND WITHIN THREE (3) DAYS SHALL RESULT IN DEEMED
APPROVAL OF PROPOSED SUBDIVISION CONDITION TO SUBDIVISION MAP BY CITY.”  If
Buyer fails to provide its disapproval of the proposed Subdivision Condition
within such three (3) day period, then Buyer shall be deemed to have approved
the proposed Subdivision Condition. If Buyer timely provides written notice to
Seller of its disapproval of a proposed Subdivision Condition as provided
herein, the parties shall then promptly meet and work cooperatively together in
good faith to attempt to resolve such Subdivision Condition Problem. If Buyer
and Seller are unable to agree within thirty (30) days regarding acceptable
modifications or allocation of responsibility to the Subdivision Condition(s),
either party may terminate this Agreement

SMRH:484745841.1

-11-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



with respect to the Second Closing Property by written notice to the other
party, in which case Section 4.4 of this Agreement shall apply.

(g)The parties will reasonably and in good faith meet and confer and allocate
responsibility for compliance with all Subdivision Conditions that must be
satisfactorily completed prior to the City’s approval of the final Subdivision
Map and the recordation of the same.  Upon final approval and recordation of the
Subdivision Map and any other related governmental approvals in accordance with
the terms of this Agreement (including securing Buyer’s approval of the final
Subdivision Map and any associated Subdivision Conditions as set forth herein),
Buyer and Seller shall each be responsible for completion and compliance with
any ongoing Subdivision Conditions and other requirements governing their
respective portion of the Common Lot that survive recordation of the final
Subdivision Map, including, as applicable and as approved by each of the parties
in accordance with the provisions set forth above, the implementation and
maintenance of all bonds or other security instruments, including the costs
thereof, required by the City or other related governmental body as part of the
Subdivision Map approval and recordation process.

(h)Seller makes no representation or warranty as to whether the approval and/or
recordation of the Subdivision Map can be obtained prior to the Outside Second
Closing Date. The Outside Second Closing Date is subject to potential extension
pursuant to (i) Buyer Subdivision Delays (as defined below), (ii) any extension
Outside Second Closing Date mutually agreed upon by Seller and Buyer, (iii) any
Seller Outside Second Closing Date Extensions, and (iv) any extension of the
Outside Second Closing Date pursuant to Section 3.2.2 above.  Buyer and Seller
acknowledge and agree that, if, as of the Outside Second Closing Date (as such
date may be extended pursuant to the terms of this Agreement), the Subdivision
Map remains unapproved and/or unrecorded in the Official Records, then the
parties’ rights and obligations shall be as set forth in Section 4.4
below.  Neither the failure of Seller or Buyer to obtain the required
governmental approval and recordation of the Subdivision Map shall constitute
default or breach by such party under this Agreement.  As used herein, the term
“Buyer Subdivision Delays” shall mean any actual delay in the recordation of the
Subdivision Map for the Common Lot resulting from Buyer’s failure to fulfill its
obligations with respect to Subdivision Map as provided in this Section 3.2.3
within the time periods specified therefor herein (excluding all obligations for
which Buyer’s consent or approval shall be deemed given due to the passage of
time as provided in this Section 3.2.3), or where no such time period is
specified, then within a commercially reasonable time period, which is not cured
within five (5) business days after Buyer receives written notice thereof.  In
no event shall Buyer be permitted to combine or otherwise connect the
subdivision of the Common Lot with any other approvals required from the City in
connection with Buyer’s development of projects on properties other than the
Property.  Seller shall provide Buyer with prompt written notification of any
alleged Buyer Subdivision Delay, including an estimate of the proposed duration
of such delay to the extent known at that time by Seller.  In addition, if at
any time the final Subdivision Map for the Common Lot has not yet been approved
by the City and recorded in the Official Records, Seller shall have the right,
in Seller’s sole and absolute discretion, and without the payment of any fee
whatsoever, to extend the Outside Second Closing Date for four (4) periods of
six (6) months each (each, a “Seller Outside Second Closing Date Extension”) by
delivering written notice thereof to Buyer at least three (3) business days in
advance of the then-existing Outside Second Closing Date.  For absence of doubt,
if all four (4) of the Seller Outside Second Closing Date Extensions are
exercised by Seller, the Outside Second Closing Date would be October 30, 2020.

3.2.4Revised CC&Rs.  The Property is currently encumbered with that certain
Declaration of Covenants, Conditions and Restrictions for Crossman Commons,
recorded in the Official Records as Document Number 19976446 (the “Existing
CC&Rs”). Buyer and Seller hereby acknowledge and agree that the Existing CC&Rs
shall be amended, restated and superseded in their entirety with a revised
Declaration of Covenants, Conditions and Restrictions and recorded in the
Official

SMRH:484745841.1

-12-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



Records (the “Revised CC&Rs”) as of the First Closing Date prior to the
recordation of the conveying deed for the First Closing Property.  The Revised
CC&Rs shall govern the respective rights and obligations of Buyer and Seller
with respect to the Common Lot during the period prior to the recordation of the
Subdivision Map and the transfer of the Google Common Lot to Buyer as provided
herein, and subject to the terms set forth below regarding the Reduced CC&Rs (as
defined below), the Revised CC&Rs shall continue to govern in the event the
Second Closing does not occur.  During the Property Approval Period, Buyer and
Seller shall negotiate in good faith and agree upon the terms and conditions of
the Revised CC&Rs, which, subject to Buyer’s due diligence review, shall
provide, at a minimum: (i) Seller as the declarant; (ii) that the Revised CC&Rs
wholly replace and supersedes the Existing CC&Rs and that the Existing CC&Rs
shall be of no further force or effect upon recordation of the Revised CC&Rs;
(iii) an area of control for Buyer (the “Buyer Area of Control”) and an area of
control for Seller (the “Seller Area of Control”), both of which shall be
generally equivalent to the size and location of the Seller Common Lot and the
Google Common Lot as depicted in Exhibit “A-3” (as may be modified and agreed to
by the parties pursuant to Section 3.2.3), where Buyer shall have the exclusive
right to use the Buyer Area of Control and Seller shall have the exclusive right
to use the Seller Area of Control (except as otherwise agreed to by Buyer and
Seller in the Revised CC&Rs); (iv) Buyer shall maintain, repair and insure the
entire Buyer Area of Control at Buyer’s own expense and Seller shall maintain,
repair and insure the entire Seller Area of Control at Seller’s own expense; (v)
any portions of the Common Lot that are used jointly by Buyer and Seller shall
be managed by Seller if within the Seller Area of Control or by Buyer if within
the Buyer Area of Control, and each party shall reimburse the other for their
respective share of the cost of the services or materials used based on the
metered use thereof (if separate meters are installed) or for their respective
pro rata share thereof (based on the ratio of Buyer’s or Seller’s pro rata
rentable area of the Buildings owned by Buyer or Seller following the First
Closing Date to the aggregate rentable area of building square footage owned by
Buyer and Seller); provided that Buyer shall indemnify Seller against all claims
arising from Buyer’s joint use of any portion of the Seller Area of Control, and
Seller shall indemnify Buyer against all claims arising from Seller’s joint use
of any portion of the Buyer Area of Control; (vi) any easement areas shall be
established, maintained and the cost thereof allocated as provided for in the
Revised CC&Rs; (vii) the Revised CC&Rs shall not provide for an association
while Buyer and Seller are the exclusive owners of the parcels encumbered by the
Revised CC&Rs, but shall provide that any matters subject to a vote thereunder
must be agreed to by both Seller and Buyer, it being understood that, except as
provided to the contrary in the Revised CC&Rs, no matters solely affecting
either the Buyer Area of Control or the Seller Area of Control shall be subject
to a vote or any input by the other party; (viii) the Revised CC&Rs shall not
provide for any prohibitions on Buyer’s use of the Buyer Area of Control or
Seller’s use of the Seller Area of Control (except to the extent required by
applicable law and/or any governmental agencies); (ix) the Revised CC&Rs shall
grant certain access rights and/or, if applicable, easement rights, to Seller
and/or Buyer to install cable conduits and manhole covers throughout the Common
Lot, provide for certain rights and easements reasonably required by either
party over the Common Lot in connection with each party’s development,
maintenance and operation of their respective properties or Area of Control
subject to the terms and conditions to be set forth in the Revised CC&Rs,
provided, however, that if any party’s access or easement rights materially
affect or are located on the other party’s respective Area of Control, such
access or easement rights shall be subject to the prior approval of the other
party; (x) there shall be no design review process over buildings to be built,
renovated or redeveloped by Buyer or Seller; provided, however, that all other
improvements to be constructed by Buyer on the Seller Area of Control shall be
subject to Seller’s prior review and approval, and all other improvements to be
constructed by Seller on the Buyer Area of Control shall be subject to Buyer’s
prior review and approval; and provided, further that any improvements
constructed on the Common Lot by Buyer or Seller shall not restrict access to,
or materially impair the use and enjoyment of, any property of Buyer or Seller;
(xi) each party shall indemnify and defend the other for personal injury or
damage to property on the other’s property due to the negligence or willful
misconduct of the indemnifying party or its agents, employees, contractors or
invitees on the Common Lot; (xii) Buyer and Seller may each enforce the terms of
the Revised CC&Rs; (xiii) the Revised CC&Rs

SMRH:484745841.1

-13-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



shall include commercially reasonable mortgagee protection provisions; (xiv) the
Revised CC&Rs shall include commercially reasonable insurance requirements; (xv)
the Revised CC&Rs may only be subsequently amended by mutual consent of Buyer
and Seller, and following any property disposition by Buyer or Seller within its
respective Area of Control, then by a majority vote of the parcel owners as set
forth in the Revised CC&Rs; and (xvi) the Revised CC&Rs shall include a right of
both Buyer and Seller to terminate or amend the Revised CC&Rs with respect to
each party’s respective Area of Control once the Subdivision Map is recorded in
the Official Records and the Google Common Lot is deeded to Buyer.
Notwithstanding the foregoing, following the recordation of the Subdivision Map
and the transfer of fee title to the Google Common Lot to Buyer, Buyer and
Seller may mutually determine that the Revised CC&Rs are no longer necessary or
desirable, in which case Buyer and Seller shall agree that a substitute
document, such as a reciprocal easement agreement, would be sufficient to
address utility, access, or other mutual rights and obligations  as between the
Seller Common Lot and the Google Common Lot. In addition to the Revised CC&Rs,
during the Property Approval Period, Buyer and Seller shall negotiate in good
faith a form of reduced conditions, covenants and restrictions (“Reduced CC&Rs”)
that would amend, restate and supersede in their entirety the Revised CC&Rs in
the event that the Subdivision Map is not recorded in the Official Records by
the Outside Second Closing Date or Final Extended Second Closing Date, as
applicable, for any reason other than Seller’s default under this
Agreement.  The parties hereby and acknowledge and agree that (1) the Reduced
CC&Rs would be recorded in the Official Records only if the Subdivision Map is
not recorded in the Official Records by the Outside Second Closing Date or Final
Extended Second Closing Date, as applicable, for any reason other than Seller’s
default under this Agreement, and (2) Buyer and Seller expressly agree in
writing to the form of the Reduced CC&Rs during the Property Approval Period,
and in no event shall the delivery of Buyer’s Approval Notice be deemed to
constitute Buyer’s consent to the Reduced CC&Rs.  In all other events, the
Revised CC&Rs shall continue in full force and effect in accordance with their
terms.  

4.Contingencies; Conditions Precedent to Closing.

4.1Buyer's Review.

4.1.1Delivery of Due Diligence Materials by Seller. To the extent within the
immediate possession of Seller or Seller’s property manager, Seller shall make
available to Buyer and Buyer's representatives at Seller's offices, at the
Property or on a diligence database established by Seller (the "Diligence
Database"), for inspection and right to copy, at Buyer's expense, any
environmental studies, soils studies, plans, specifications and other similar
materials relating to the physical and environmental condition of the Property
("Reports"). Except as otherwise expressly set forth in this Agreement, Seller
makes no representations or warranties regarding the accuracy of the Reports or
that the Reports are complete copies of the same. Buyer acknowledges and
understands that all such materials made available by Seller are only for
Buyer's convenience in making its own examination and determination prior to the
Contingency Deadline as to whether it wishes to purchase the Property, and, in
so doing, Buyer shall rely exclusively upon its own independent investigation
and evaluation of every aspect of the Property and not on any materials supplied
by Seller.

Without limiting the generality of the foregoing, Seller shall also make
available, in Seller’s discretion, at Seller's offices, on the Diligence
Database, or at the Property for review and copying, at Buyer's expense, the
following due diligence items (together with the Reports, collectively, "Due
Diligence Items") at any time after Opening of Escrow, to the extent in the
possession of Seller or Seller’s property manager: (a)  any plans and
specifications for the Property, (b) copies of all service contracts or service
agreements relating to the maintenance and operation of the Property including
the service contracts set forth on Exhibit "J" hereto (but expressly excluding
any contracts Seller determines are "master contracts" affecting other
properties in addition to the Property and which will not be assigned to Buyer
at Closing) (collectively, the "Contracts"); (c) property tax bills for the last
two (2) fiscal tax

SMRH:484745841.1

-14-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



years and the property tax bill for the current year to the extent in the
possession of Seller; and (d) any other documents described in Exhibit “M”
attached hereto. Except as otherwise expressly set forth in this Agreement,
Seller makes no representations regarding, and shall have no liability or
responsibility with respect to, the accuracy or completeness of the information
and/or materials included in the Due Diligence Items. Seller acknowledges Buyer
may desire to discuss or otherwise inquire about matters related to the Property
with various governmental entities and utilities and the other Due Diligence
Items with other third parties. In this regard, Buyer is permitted to contact
all necessary governmental entities, utilities and third parties, and discuss
with such parties the Due Diligence Items; provided, however, that (i): Seller
is first given written (which may be electronic) notice or telephonic notice and
a reasonable opportunity to be present at such contact or discussions at a time
and location reasonably convenient to Seller, and (ii) Buyer’s communication
with governmental entities shall be limited to the Due Diligence Items and any
Buyer communication with governmental entities regarding the processing of
Subdivision Map shall be subject to the provisions of Section 3.2.3(c) above.

Between the Effective Date and the Contingency Deadline (the "Property Approval
Period"), Buyer shall have the right to review and investigate the Due Diligence
Items, the physical and environmental condition of the Property, the character,
quality, value and general utility of the Property, the zoning, land use,
environmental and building requirements and restrictions applicable to the
Property, the state of title to the Property, and any other factors or matters
relevant to Buyer's decision to purchase the Property. Buyer, in Buyer's sole
and absolute discretion, may determine whether or not the Property is acceptable
to Buyer within the Property Approval Period. Buyer shall provide Seller with at
least one (1) business day’s prior written notice of its desire to enter upon
the Real Property for inspection and/or testing and any such inspections or
testing shall be conducted at a time and manner reasonably approved by Seller
and to minimize disruption or interference with any tenants. Prior to conducting
any inspection or testing, Buyer or its testing consultants, as applicable,
shall deliver to Seller a certificate of insurance naming Seller as additional
insured (on a primary, non-contributing basis) evidencing commercial general
liability and property damage insurance with limits of not less than Two Million
Dollars ($2,000,000) in the aggregate for liability coverage and not less than
One Million Dollars ($1,000,000) in the aggregate for property damage.
Notwithstanding the foregoing, Buyer shall not be permitted to undertake any air
sampling or any intrusive or destructive testing of the Property, including a
"Phase II" environmental assessment (collectively, the "Intrusive Tests"),
without in each instance first (i) providing Seller with a detailed work plan
identifying the applicable consultant and the type and specific locations of all
proposed testing, and (ii) obtaining Seller's prior written consent thereto,
which consent Seller may give or withhold in Seller's sole and absolute
discretion (provided that such consent shall not be unreasonably withheld if the
results of the Phase I Report, a copy of which Phase I Report shall have been
delivered to Seller, recommends further testing). Seller, and its
representatives, agents, and/or contractors shall have the right to be present
during any entry on the Real Property by Buyer or its representatives or
consultants or any such Intrusive Test. If Seller fails to advise Buyer of its
disapproval of any proposed Intrusive Tests within such two (2) business day
period, such failure shall be deemed Seller's disapproval thereof. All work and
activities conducted on the Real Property by Buyer or its representatives,
vendors or consultants pursuant to this Section 4.1.1 shall be conducted in
accordance with applicable law. Buyer hereby indemnifies and holds Seller and
the Seller Group (as defined below) harmless from any and all costs, loss,
damages or expenses of any kind or nature arising out of or resulting from any
entry and/or activities upon the Property by Buyer and/or Buyer's
representatives, vendors and consultants; provided, however, such
indemnification obligation shall not be applicable to Buyer's mere discovery of
any adverse physical condition at the Property, except to the extent Buyer or
its representatives, vendors or consultants aggravate such condition following
the initial discovery of the same. Buyer's indemnification obligations under
this Section 4.1.1 shall survive each Closing or any termination of this
Agreement.

4.1.2Termination. If Buyer either (a) delivers a notice of termination to Seller
and Escrow Holder prior to the Contingency Deadline, or (b) fails to deliver
written notice ("Buyer's

SMRH:484745841.1

-15-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



Approval Notice") to Seller and Escrow Holder prior to the Contingency Deadline
of Buyer's approval of the Property, Buyer shall be deemed to have disapproved
the Property and in such event, this Agreement shall terminate, the Deposit
(less the Independent Consideration) will be returned to Buyer and, except for
Buyer's indemnity and Buyer’s and Seller’s confidentiality obligations under
this Agreement and any other obligations which expressly survive termination of
this Agreement, the parties shall have no further rights or obligations to one
another under this Agreement.

4.1.3Due Diligence Materials. In the event Buyer does not purchase the Property
for any reason, within five (5) days after the date this Agreement is terminated
Buyer shall return to Seller all documents, information and other materials
supplied by Seller to Buyer or destroy any such materials in its possession
(except any original copies of such documents, which Buyer shall not destroy but
shall instead be required to physically return to Seller), except to the extent
that (i) electronic records and files are retained pursuant to automated
electronic archiving, back-up or internal disaster recovery procedures or which
are difficult to extract and (ii) back-up copies of such information are
retained pursuant to Buyer’s document retention policies consistently applied or
any regulatory or investigatory requirements of any governmental or regulatory
authority, and, at Seller's written request, without warranty or representation
of any kind, any final, non-proprietary inspection reports, studies, surveys,
and other reports and/or test results relating to the physical and environmental
condition of the Property which were prepared by consultants retained by Buyer
in contemplation of this Agreement, excluding any drafts, attorney-client
privileged communications, or internally generated work product.

Title and Survey

.

4.2.1Buyer shall obtain from the Title Company a preliminary title report for
the Property (the "PTR") and copies of all underlying title documents described
in the PTR. Buyer may obtain, at Buyer’s sole cost and expense, a land title
survey (certified to include Seller) of the Property prepared by a licensed
surveyor (the "Survey"). Seller shall also deliver to Buyer any Survey that has
been performed within the last twelve (12) months. Buyer shall deliver a copy of
any Survey to Seller and Title Company within three (3) business days after
Buyer’s receipt thereof. Buyer shall have twenty-one (21) days after receipt of
the PTR (but in any event not later than nine (9) business days prior to the
Contingency Deadline) (the "Interim Date") to provide written notice (the
"Objection Notice") to Seller of any matters shown by the PTR and/or the Survey
which are not satisfactory to Buyer; provided, however, in the event that legal
descriptions, assessors numbers, or essential title information is not available
for one or more of the parcels comprising the Unimproved Land by the date that
is ten (10) business days prior to the Interim Date, the Interim Date shall
automatically be extended on a day for day basis until such date as Buyer
receives such information. If Seller and Escrow Holder have not received the
Objection Notice from Buyer by the Interim Date, that shall be deemed Buyer's
unconditional approval of the condition of title to the Property and the Survey,
subject to Section 4.2.4 below. For the avoidance of doubt, in the event that
Buyer fails to obtain the Survey, Buyer shall not be entitled to disapprove or
object to any survey matters shown on any existing survey delivered by Seller in
the Objection Notice or otherwise, and such survey matters shall be deemed
approved by Buyer if Buyer does not terminate this Agreement prior to the
Contingency Deadline pursuant to Section 4.1.2 above. Except as provided in this
Section 4.2, Seller shall have until the date which is two (2) business days
prior to the Outside First Closing Date to make such arrangements or take such
steps as the parties shall mutually agree to satisfy Buyer's objection(s) set
forth in the Objection Notice; provided, however, that, except with respect to
liens secured by deeds of trust securing loans made to Seller, mechanics' liens
relating to work authorized and contracted by Seller, judgment liens against
Seller, and delinquent taxes (herein "Monetary Liens", which Seller agrees to
have removed on or before the First Closing Date), Seller shall have no
obligation whatsoever to expend or agree to expend any funds, to undertake or
agree to undertake any obligations or otherwise to cure or agree to cure any of
Buyer’s objections in the Objection Notice. Within two (2) business days of
receipt of the Objection Notice, Seller may, in its sole discretion, deliver

SMRH:484745841.1

-16-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



written notice to Buyer and Escrow Holder identifying which disapproved items
Seller shall undertake to cure or not cure ("Seller's Response"). If Seller does
not deliver a Seller's Response within said two (2) business day period, Seller
shall be deemed to have elected to not remove or otherwise cure any exceptions
disapproved by Buyer. If Seller elects, or is deemed to have elected, not to
remove or otherwise cure an exception disapproved in the Objection Notice, and
Buyer does not terminate this Agreement prior to the Contingency Deadline
pursuant to Section 4.1.2 above, Buyer shall be deemed to have approved Seller’s
Response (or, if applicable, Seller’s deemed election to not remove or otherwise
cure any exceptions disapproved by Buyer) and irrevocably waived its objection
to any title and/or survey matters which Seller has not expressly undertaken to
cure in Seller’s Response. Except for Monetary Liens, all matters shown in the
PTR and the Survey obtained by Buyer with respect to which Buyer fails to give
an Objection Notice on or before the Interim Date shall be deemed to be approved
by Buyer.  For the avoidance of doubt, nothing in this Section 4.2.1 shall limit
or modify the parties’ rights and obligations with respect to the Subdivision
Map for the Common Lot as set forth in Section 3.2.3 above.

4.2.2Notwithstanding anything to the contrary herein, Buyer may not object to
any of the following title matters in the Objection Notice: (i) the preprinted
standard exceptions in the PTR, (ii) non-delinquent real property taxes and
special assessments, and (iii) zoning and other regulatory laws and ordinances
applicable the Property (collectively, the "Permitted Title Matters"). Buyer
hereby acknowledges and agrees that the owner’s policy of title insurance that
Buyer obtains from the Title Company insuring Buyer’s title to the Property (the
"Title Policy") may be subject to (a) the Permitted Title Matters, (b) any
exceptions approved in writing or deemed approved by Buyer pursuant to Section
4.2.1, (c) any exceptions arising from Buyer’s inspections of the Property, (d)
any matters which would be disclosed by an accurate survey or physical
inspection of the Property, and (e) in the case of the Second Closing Property
only, any title exceptions associated with the final subdivision of the Second
Closing Property which have been approved in writing by Buyer (collectively, the
“Permitted Title Encumbrances”). Buyer also acknowledges and agrees that if the
Survey that Buyer obtains and delivers to the Title Company is not an ALTA
survey acceptable to the Title Company for purposes of issuing an ALTA extended
coverage owner’s policy of title insurance, then the Title Company would issue
or be committed to issue an ALTA extended coverage owner’s policy of title
insurance with a general survey exception. Buyer shall pay the additional
premium for extended coverage in excess of a standard CLTA policy and any
endorsements requested by Buyer.

4.2.3If Seller delivers a Seller’s Response to Buyer specifying that Seller
elects to cure any one or more of the title or survey matters objected to by
Buyer in the Objection Notice, and Seller is unable or unwilling to make such
arrangements or take such steps to address such objections that Seller has
elected to satisfy in the Seller’s Response to Buyer’s reasonable satisfaction
on or prior to the date which is two (2) business days prior to the Outside
First Closing Date (the "Cure Deadline"), then Buyer may (as its sole and
exclusive remedy) terminate this Agreement by delivering written notice thereof
to Seller within two (2) days following the Cure Deadline, in which event, the
Deposit (less the Independent Consideration) and any Second Closing Funds
deposited with Escrow Holder will be returned to Buyer and, except for Buyer's
indemnity and Buyer’s and Seller’s confidentiality obligations under this
Agreement and any other obligations which expressly survive termination of this
Agreement, the parties shall have no further rights or obligations to one
another under this Agreement. If Buyer does not deliver such written notice of
termination to Seller prior to the date which is two (2) days following the Cure
Deadline, then the title and/or survey matters that Buyer objected to in the
Objection Notice that Seller has elected to cure, and which Seller is
subsequently unable or unwilling to cure, shall be deemed approved by Buyer and
will be included as exceptions to the Title Policy. The foregoing shall not be
applicable to Monetary Liens, which Seller is obligated to cure as a condition
to either Closing for Buyer’s benefit.

SMRH:484745841.1

-17-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



4.2.4If Buyer elects not to terminate this Agreement in accordance with Section
4.2.1 above, Buyer may cause Title Company to reissue from time to time the PTR
prior to the applicable Closing, including without limitation, an updated PTR
that applies solely to the Second Closing Property following the recordation of
the Subdivision Map with respect thereto. Buyer shall have the right to object
to any new exceptions, other than (i) the Permitted Title Matters or (ii) any
restrictions or conditions arising from the subdivision of the Common Lot that
have been approved by Buyer pursuant to Sections 3.2.3(e) and 3.2.3(f) above,
which may appear of record or be revealed by any updated PTR within three (3)
business days after Buyer’s receipt of such updated PTR, but in no event later
than the date that is three (3) days prior to the applicable scheduled Closing
Date, in which event the same procedures for response, termination and waiver
set forth above in Section 4.2.1 including, without limitation, Seller’s
obligations with respect to Monetary Liens, shall apply to such new objections,
with respect to applicable Closing and all other dates set forth for performance
of the parties’ obligations hereunder adjusted accordingly and, if necessary,
the Closing Date shall be extended for such purposes.

Conditions Precedent to Buyer's Obligation to Close

.

4.3.1First Closing. Buyer’s obligation to close the acquisition of the First
Closing Property pursuant to this Agreement is subject to the satisfaction or
waiver of the following conditions:

(a)Seller's Performance. Seller shall have duly performed in all material
respects each and every covenant of Seller hereunder with respect to the First
Closing, unless the failure or failures to perform in all material respects such
covenants would not, in the aggregate, have a Material Adverse Effect (as
defined in Section 18.9 below), and Seller shall have delivered all of the
documents required to be delivered by Seller pursuant to Section 5.1.

(b)Accuracy of Representations and Warranties. On the First Closing Date, all
representations and warranties made by Seller in Section 11 shall be true and
correct in all material respects as if made on and as of the First Closing Date
(subject to modifications permitted under this Agreement), unless the failure or
failures of all such representations and warranties to be true and correct in
all material respects would not, in the aggregate, have a Material Adverse
Effect.

(c)Title Policy. The irrevocable commitment of the Title Company to issue the
Title Policy to Buyer, insuring Buyer’s interest in the First Closing Property
dated as of the First Closing Date, with liability in the amount of the First
Closing Purchase Price, subject only to the Permitted Title Encumbrances
applicable to the First Closing Property upon payment of its regularly scheduled
premiums therefor.

(d)No Material Change. There shall be no change in the environmental condition
of the First Closing Property from the condition that existed upon the
expiration of the Contingency Deadline that would have a Material Adverse
Effect.

(e)Subdivision of Unimproved Land. A subdivision map subdividing the Unimproved
Land as described in the Summary and Definition of Basic Terms shall have been
recorded in the Official Records and an assessor parcel number issued.

(f)Other Conditions. Any other condition set forth in this Agreement to Buyer’s
obligation to close the acquisition of the First Closing Property has been
satisfied by the applicable date.

SMRH:484745841.1

-18-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



4.3.2Second Closing. Buyer’s obligation to close the acquisition of the Second
Closing Property pursuant to this Agreement is subject to the satisfaction or
waiver of the following conditions:

(a)Seller's Performance. Seller shall have duly performed in all material
respects each and every covenant of Seller hereunder with respect to the Second
Closing Property, unless the failure or failures to perform in all material
respects such covenants would not, in the aggregate, have a Material Adverse
Effect (as defined in Section 18.9 below), and Seller shall have delivered all
of the documents required to be delivered by Seller pursuant to Section 5.1.

(b)Occurrence of First Closing.  On the Second Closing Date, the First Closing
shall have occurred as specified in this Agreement.

(c)Accuracy of Representations and Warranties. On the Second Closing Date, all
representations and warranties made by Seller in Section 11 shall be true and
correct in all material respects as if made on and as of the Second Closing Date
(subject to modifications permitted under this Agreement), unless the failure or
failures of all such representations and warranties to be true and correct in
all material respects would not, in the aggregate, have a Material Adverse
Effect.

(d)Title Policy. The irrevocable commitment of the Title Company to issue the
Title Policy to Buyer, insuring Buyer’s interest in the Second Closing Property
dated as of the Second Closing Date, with liability in the amount of the Second
Closing Purchase Price, subject only to the Permitted Title Encumbrances
applicable to the Second Closing Property upon payment of its regularly
scheduled premiums therefor.

(e)No Material Change. There shall be no change in the environmental condition
of the Second Closing Property from the condition that existed upon the
expiration of the Contingency Deadline that would have a Material Adverse
Effect.

(f)Subdivision of Google Common Lot. The Subdivision Map subdividing the Google
Common Lot from the Common Lot shall have been recorded in the Official Records
and an assessor parcel number issued.

(g)Other Conditions. Any other condition set forth in this Agreement to Buyer’s
obligation to close the acquisition of the Second Closing Property has been
satisfied by the applicable date.

Failure of Conditions Precedent to Buyer's Obligations

. Buyer's obligation to close on the acquisition of the Property at each Closing
pursuant to this Agreement is subject to the satisfaction of the relevant
conditions precedent to such Closing for Buyer's benefit set forth in
Section 4.3. If Buyer timely provides a Buyer's Disapproval Notice or if Buyer
terminates this Agreement by notice to Seller because of the failure of the
conditions precedent set forth in Section 4.3, then (a) Escrow Holder shall
return the Deposit (less the Independent Consideration) and Second Closing
Funds, if any, to Buyer (plus interest accrued on the Deposit and Second Closing
Funds only while held by Escrow Holder) in accordance with Buyer's written
instructions within five (5) business days following Buyer's delivery of a
written termination notice to Seller and Escrow Holder, (b) Seller and Buyer
shall each pay one‑half (1/2) of any escrow cancellation fees or charges, and
(c) except for Buyer's indemnity and Buyer’s and Seller’s confidentiality
obligations under this Agreement and any other obligations which expressly
survive termination of this Agreement, the parties shall have no further rights
or obligations to one another under this Agreement.

SMRH:484745841.1

-19-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



4.5Conditions Precedent to Seller's Obligations.

4.5.1Each Closing and Seller's obligations with respect to the transactions
contemplated by this Agreement are subject to the timely satisfaction or waiver
of the following conditions:

(a)Buyer shall have duly performed in all material respects each and every
covenant of Buyer hereunder and Buyer shall have delivered all of the documents
required to be delivered by Buyer pursuant to Section 5.2;

(b)Buyer's representations and warranties set forth in this Agreement shall be
true and correct in all material respects as of the relevant Closing Date as if
made on and as of such Closing Date. Without limitation of the foregoing, Buyer
shall have timely delivered the Purchase Price pursuant to the provisions of
Section 2 above; and

(c)For the Second Closing Property only, the Subdivision Map subdividing the
Google Common Lot from the Common Lot shall have been recorded in the Official
Records and an assessor parcel number issued.

4.5.2In the event any of the conditions set forth in Section 4.5.1 have not been
timely satisfied, Seller may elect to either (a) terminate this Agreement by
delivery of written notice to Buyer and Escrow Holder (provided that the Deposit
and the Second Closing Funds (if deposited with Escrow Holder) shall be refunded
to Buyer, or (b) waive the applicable condition(s) and proceed to the relevant
Closing. If Seller terminates this Agreement pursuant to this Section 4.5.2,
then (A) Seller and Buyer shall each pay one-half (1/2) of any escrow
cancellation fees or charges, and (B) except for Buyer's indemnity and Buyer's
and Seller's confidentiality obligations under this Agreement and any other
obligations which expressly survive termination of this Agreement, the parties
shall have no further rights or obligations to one another under this Agreement.

Effect of Closing or Termination

. Each Closing shall constitute conclusive evidence that Seller and Buyer have
respectively waived any conditions which are not satisfied as of the applicable
Closing, and after such Closing, neither Buyer nor Seller shall have any right
to terminate this Agreement or rescind the purchase and sale of the Property at
such Closing by reason of the failure of any such condition to the extent
applicable to such Closing, whether or not such failure was known to or
discoverable prior to such Closing.

Defective Condition Extension; Termination

. The obligations of Seller under this Agreement are further subject to and
contingent upon the following:

4.7.1If Buyer requests and Seller permits, in accordance with Section 4.1.1, any
air sampling or other environmental testing or investigation, or any other
inspection that could materially alter the physical condition of the Property,
other than a non-intrusive Phase I environmental inspection, and as a result of
such testing, investigation or other inspection, Seller obtains knowledge of, or
Buyer’s inspection of the Property reveals, either (a) the presence of any
Hazardous Substances (as defined in Section 10.1.2 of this Agreement) or the
violation or potential violation of any Environmental Laws (as defined in
Section 10.1.2 of this Agreement) or (b) any structural or other defect in the
Improvements, whether or not in violation of any applicable law, ordinance,
code, regulation or decree of any governmental authority having jurisdiction
over the Property (collectively, a "Defective Condition"), which Seller, in its
sole judgment, determines could constitute a potential liability to Seller after
either Closing or should be remedied prior to the sale of the Property, Seller
shall have the right upon written notice to Buyer on or before the scheduled
Closing Date to extend the Outside First Closing Date only for

SMRH:484745841.1

-20-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



the period of time necessary to evaluate the possibility of remediating the
Defective Condition (not to exceed sixty (60) days) and, if Seller so elects, to
complete such remediation at Seller's sole cost and expense. The terms of this
Section 4.7 are solely for the benefit of Seller and Buyer shall have no
additional right or remedy hereunder as a result of the exercise by Seller of
its rights under this Section 4.7.

5.Deliveries to Escrow Holder.

Seller's Deliveries

. Seller hereby covenants and agrees to deliver or cause to be delivered to
Escrow Holder at least one (1) business day prior to each Closing Date the
following funds, instruments and documents, the delivery of each of which shall
be a condition to such Closing:

5.1.1Deed. A Grant Deed (the "Deed") in the form of Exhibit "B" attached hereto,
duly executed and acknowledged in recordable form by Seller, conveying Seller's
interest in the applicable Property to Buyer;

5.1.2Non-Foreign Certifications. Certificates duly executed by Seller in the
forms of Exhibit "C‑1" and "C‑2" attached hereto (the "Tax Certificates");

5.1.3Assignment of Contracts and Assumption Agreement. Two (2) counterparts of
the Assignment of Contracts and Assumption Agreement in the form attached hereto
as Exhibit "F" ("Assignment of Contracts"), duly executed by Seller, pursuant to
which Seller shall assign to Buyer all of Seller's right, title and interest in,
under and to the Contracts;

5.1.4Bill of Sale. Two (2) counterparts of a Bill of Sale in the form attached
hereto as Exhibit "G" ("Bill of Sale"), duly executed by Seller, conveying
Seller's right, title and interest in and to the Personal Property;

5.1.5General Assignment. Two (2) counterparts of a General Assignment in the
form of Exhibit "H" attached hereto (the "General Assignment"), duly executed by
Seller;

5.1.6NetApp Lease. With respect to the First Closing only, two (2) counterparts
of the Lease Agreement (the "NetApp Lease") duly executed by Seller, pursuant to
which Seller, as tenant, shall lease back from Buyer, as landlord, the portion
of the Real Property known as 495 Java Drive for a term beginning on the First
Closing Date and expiring on February 28, 2018. The terms of the NetApp Lease
shall be mutually approve by Buyer and Seller prior to the expiration of the
Property Approval Period and shall, at a minimum, provide that Seller shall pay,
in addition to base rent, which shall be charged at a rate equal to $2.85 per
rentable square foot per month on a triple net basis, its pro rata portion of
operating expenses and real property taxes, as such real property taxes may be
adjusted as a result of the sale of the Real Property to Buyer as contemplated
herein;

5.1.7Revised CC&Rs. With respect to the First Closing only, two (2) copies of
the Revised CC&Rs, approved by Buyer and duly executed and acknowledged in a
recordable form by Seller, setting forth the respective rights and obligations
of Buyer and Seller with respect to the Common Lot during the period prior to
the recordation of the Subdivision Map and the transfer of the Google Common Lot
to Buyer; and

5.1.8Proof of Authority. Such proof of Seller's authority and authorization to
enter into this Agreement and the transactions contemplated hereby, and such
proof of the power and authority of the individual(s) executing and/or
delivering any instruments, documents or certificates on behalf of Seller to act
for and bind Seller, as may be reasonably required by Title Company.

SMRH:484745841.1

-21-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



Buyer's Deliveries

. Buyer hereby covenants and agrees to deliver or cause to be delivered to
Escrow Holder at least one (1) business day prior to each Outside Closing Date
(unless another date is specified below) the following funds, instruments and
documents, the delivery of each of which shall be a condition to Closing:

5.2.1Buyer's Funds. On or prior to the First Closing Date, the balance of the
Purchase Price in accordance with Section 2 above, and on or prior to the
applicable Closing Date such additional funds, if any, necessary to comply with
Buyer's obligations hereunder regarding prorations, credits, costs and expenses;

5.2.2Assignment of Contracts. Two (2) counterparts of an Assignment of Contracts
duly executed by Buyer;

5.2.3Bill of Sale. Two (2) counterparts of the Bill of Sale duly executed by
Buyer;

5.2.4General Assignment. Two (2) counterparts of the General Assignment duly
executed by Buyer;

5.2.5NetApp Lease. With respect to the First Closing only, two (2) counterparts
of the NetApp Lease duly executed by Buyer;

5.2.6Revised CC&Rs. With respect to the First Closing only, written approval of
the Revised CC&Rs submitted to Escrow Holder by Seller; and

5.2.7Proof of Authority. Such proof of Buyer's authority and authorization to
enter into this Agreement and the transactions contemplated hereby, and such
proof of the power and authority of the individual(s) executing and/or
delivering any instruments, documents or certificates on behalf of Buyer to act
for and bind Buyer, as may be reasonably required by Title Company.

Deliveries Upon Closing

. Upon each Closing, Escrow Holder shall promptly undertake all of the
following:

Tax Filings

. The Title Company shall file the information return for the sale of the
Property required by Section 6045 of the Internal Revenue Code of 1986, as
amended, and the Income Tax Regulations thereunder;

Prorations

. Prorate all matters referenced in Section 8 based upon the closing statement
delivered into escrow with Escrow Holder signed by the parties;

Recording

. Cause the Revised CC&Rs (as to the First Closing), applicable Deed and any
other documents which the parties hereto may mutually direct, to be recorded in
the Official Records in the order mutually directed by the parties;

Buyer Funds

. Disburse from funds deposited by Buyer with Escrow Holder towards payment of
all items and costs (including the First Closing Purchase Price or the Second
Closing Purchase Price, as applicable) chargeable to the account of Buyer
pursuant hereto in payment of such items and costs and disburse the balance of
such funds, if any, to Buyer;

 

SMRH:484745841.1

-22-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



Documents to Seller

.

6.5.1At the First Closing, deliver to Seller one (1) set of originals of the
NetApp Lease, the Assignment of Contracts, the Bill of Sale and the General
Assignment executed by Buyer and Seller and a conformed copy of the recorded
Deed for the First Closing Property and the Revised CC&Rs;

6.5.2At the Second Closing, deliver to Seller one (1) conformed copy of the
recorded Deed, the Bill of Sale, the Assignment of Contracts and the General
Assignment for the Second Closing Property.

Documents to Buyer

.

6.6.1At the First Closing, deliver to Buyer one (1) set of originals of the Tax
Certificates, the NetApp Lease, Assignment of Contracts, Bill of Sale and
General Assignment executed by Seller, a conformed copy of the Revised CC&Rs and
recorded Deed for the First Closing Property, and, when issued, the Title Policy
for the First Closing Property;

6.6.2At the Second Closing, deliver to Buyer a conformed copy of the recorded
Deed, along with the Assignment of Contracts, Bill of Sale and the General
Assignment for the Second Closing Property and, when issued, the Title Policy
for the Second Closing Property.

Seller Funds

. Deduct all items chargeable to the account of Seller pursuant to Section 7.
If, as the result of the net prorations and credits pursuant to Section 8,
amounts are to be charged to the account of Seller, deduct the total amount of
such charges (unless Seller elects to deposit additional funds for such items in
escrow with Escrow Holder); and if amounts are to be credited to the account of
Seller, disburse such amounts to Seller, or in accordance with Seller's
instructions, at each Closing. Disburse the First Closing Purchase Price and the
Second Closing Purchase Price (as adjusted in accordance with this Agreement) to
Seller, as applicable, or as otherwise directed by Seller, promptly upon each
Closing in accordance with Seller's wire transfer instructions.

Costs and Expenses

. Seller shall pay (i) that portion of the Title Policy premium for standard
CLTA owner's coverage (without endorsements), (ii) all documentary transfer
taxes assessed by the County, and (iii) the Escrow Holder's fee. In addition,
Seller shall pay outside of Escrow all legal and professional fees and costs of
attorneys and other consultants and agents retained by Seller. Buyer shall pay
through Escrow (x) all document recording charges and, (y) the additional Title
Policy premium for ALTA extended coverage and any title endorsements requested
by Buyer. Buyer shall pay outside of Escrow all costs and expenses related to
the Due Diligence Investigations, all charges for the Survey or any other
survey, and all legal and professional fees and costs of attorneys and other
consultants and agents retained by Buyer. The cost of subdividing the Common Lot
shall be as provided for elsewhere in this Agreement.

Prorations

. The following prorations between Seller and Buyer shall be made by Escrow
Holder computed as of each Closing Date as indicated below, in each instance,
based on either the actual number of days in the year or, if applicable, the
actual number of days in the calendar month, in which each Closing occurs.

Ad Valorem Taxes

. All real estate taxes and assessments attributable to the First Closing
Property and the Second Closing Property will be prorated as of the First
Closing Date and the Second Closing Date, respectively. Seller shall be charged
with all such taxes up to, but not including, each Closing Date. If the
applicable tax rate and assessments for the applicable Property have not been

SMRH:484745841.1

-23-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



established for the tax year in which the applicable Closing occurs, the
proration of real estate taxes, and assessments will be based upon the rate and
assessments for the preceding year plus two percent (2%) with a post-closing
reconciliation when the actual tax bills are available. Real property tax
refunds and credits received after each Closing which are attributable to a
fiscal tax year prior to such Closing shall belong to Seller, and those which
are attributable to the fiscal tax year in which each Closing occurs shall be
prorated based upon the date of such Closing.

Excise, Transfer and Sales Taxes

. Buyer will be responsible for the payment of all excise, transfer and use
taxes imposed with respect to the conveyance of any personal property
contemplated by this Agreement; provided that the parties agree that no value
has been attributed to any personal property included in the sale.

Operating Expenses

. With respect to the First Closing, all utility service charges for
electricity, heat and air conditioning service, other utilities, elevator
maintenance, common area maintenance, taxes other than real estate taxes such as
rental taxes, other expenses incurred in operating the First Closing Property
only that Seller customarily pays shall be prorated on an accrual basis so long
as Seller has delivered written notice to Buyer at least five (5) business days
prior to the Contingency Deadline of any such charges it intends to prorate.
Seller shall pay all such expenses that accrue in connection with the First
Closing Property prior to the First Closing Date, and Buyer shall pay all such
expenses accruing on and after the First Closing Date with respect to the First
Closing Property. All such expenses as to the Second Closing Property shall be
paid by Buyer and Seller in accordance with the Revised CC&Rs. Seller and Buyer
shall obtain billings and meter readings as of the First Closing Date (or shall
make reasonable estimates of meter readings if same-day readings are not
available) to aid in such prorations (if such utilities cannot be changed to
Buyer’s name on the First Closing Date). Insurance or any other operating
expense refunds and credits received after the First Closing which are
attributable to a time period prior to the First Closing shall belong to Seller,
and those which are attributable to a time period in which the Closing occurs
shall be prorated based upon the date of the First Closing.

Contracts

. Amounts payable under the Contracts being assigned to Buyer shall be prorated
on an accrual basis. Seller shall pay all amounts due thereunder which accrue
prior to the applicable Closing Date and Buyer shall pay all amounts accruing on
such Closing Date and thereafter.

Prorations at Closing; Final Adjustment

. At least two (2) business days prior to each Closing Date, the parties shall
agree upon all of the prorations to be made and submit a statement to Escrow
Holder setting forth the same. In the event that any prorations, apportionments
or computations made under Section 8 through Section 8.5 shall require final
adjustment, then the parties shall make the appropriate adjustments promptly
when accurate information becomes available and either party hereto shall be
entitled to an adjustment to correct the same, but in no event shall such final
adjustment occur later than 120 days after the applicable Closing Date. Any
corrected adjustment or proration shall be paid in cash to the party entitled
thereto. The provisions of this Section 8.5 shall survive each Closing.

Covenants of Seller

. Seller hereby covenants with Buyer, as follows:

Contracts

.

9.1.1Existing Contracts. If Buyer shall elect, by giving notice thereof to
Seller not later than five (5) days prior the First Closing Date or the Second
Closing Date, as applicable, not to take the Property subject to any one or more
of the Contracts listed in Exhibit "J" attached hereto, then Seller shall, to
the extent permitted under any such Contract, give prompt notice of termination
thereof to the other party or parties thereto in order to terminate the same
either (a) at or prior to the applicable Closing Date or (b) the earliest date
permitted under any such Contract, whichever shall be later.

SMRH:484745841.1

-24-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



9.1.2New Contracts and Leases. Between the Effective Date and the date which is
three (3) business days prior to the expiration of the Property Approval Period,
(i) Seller will keep Buyer informed of any new Contracts that are entered into
by Seller or any amendments or modifications to the existing Contracts, which
new Contracts or modifications will survive Closing or otherwise affect the use,
operation or enjoyment of the Property after Closing (collectively,
"New Contracts"), and (ii) Buyer shall have no right to object or consent to the
terms or conditions of any such New Contracts or amendments or extensions
thereto. Without limiting the generality of the foregoing, Seller will provide
Buyer with copies of all New Contracts. Subsequent to the date which is
three (3) business days prior to the expiration of the Property Approval Period,
and continuing until each First Closing or Second Closing (provided the
Agreement has not been terminated), Seller will not enter into any New Contracts
associated with the First Closing Property or Second Closing Property, as
applicable, without Buyer's prior written consent, which consent may be withheld
in Buyer's sole discretion, and which consent will be deemed to have been denied
by Buyer if Buyer does not notify Seller in writing to the contrary within
three (3) business days after Seller provides written notice to Buyer of such
New Contract; provided, however, that Seller shall be entitled to enter into any
New Contracts at any time, without Buyer’s prior written consent, if such New
Contracts are terminable within thirty (30) days at no cost to Buyer and are
terminated by Seller prior to the applicable Closing Date. From and after the
Effective Date, Seller shall not enter into any leases, licenses or other
similar occupancy agreements applicable to the Real Property, or any portion
thereof, without Buyer's prior written consent, which consent may be withheld in
Buyer's sole discretion.

Operation in the Ordinary Course

. Subject to Section 9.1 above, from the Effective Date until each Closing,
Seller shall (i) operate and manage the Property in the ordinary course and
consistent with Seller's past practices (except for the subdivision of the
Common Lot pursuant to the terms of this Agreement), and (ii) perform when due,
and otherwise comply with, all of Seller's material obligations and duties under
the Contracts. None of the Personal Property shall be removed from the Real
Property, unless replaced by unencumbered personal property of equal or greater
utility and value. All Personal Property and Intangible Personal Property shall
be conveyed to Buyer by Seller at Closing free from any liens, encumbrances or
security interests of any kind or nature other than all such matters that the
Title Policy may be subject to as set forth in Section 4.2.2, including, without
limitation, the Permitted Title Matters.

AS-IS Sale and Purchase

. Buyer acknowledges, by its initials as set forth below, that the provisions of
this Section 10 have been required by Seller as a material inducement to enter
into the contemplated transactions, and the intent and effect of such provisions
have been explained to Buyer by Buyer's counsel and have been understood and
agreed to by Buyer.

Buyer's Acknowledgment

. As a material inducement to Seller to enter into this Agreement and to convey
the Property to Buyer, Buyer hereby acknowledges and agrees that:

10.1.1AS-IS. Except as otherwise expressly set forth in this Agreement and in
the documents delivered by Seller to Buyer at the applicable Closing, and
subject to Seller's representation and warranties expressly set forth in this
Agreement, Buyer is purchasing the Property in its existing condition, "AS-IS,
WHERE-IS, WITH ALL FAULTS," and upon the Contingency Deadline has made or has
waived all inspections and investigations of the Property and its vicinity which
Buyer believes are necessary to protect its own interest in, and its
contemplated use of, the Property.

___________/s/ DR___________
Buyer's Initials

SMRH:484745841.1

-25-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



10.1.2No Representations. Other than the express representations and warranties
of Seller contained in this Agreement and in the documents delivered by Seller
to Buyer at the Closing, neither Seller, nor any person or entity acting by or
on behalf of Seller, nor any direct or indirect partner, officer, director,
member, manager, employee, agent, affiliate, successor or assign of Seller
(collectively, the "Seller Group") has made any representation, warranty,
inducement, promise, agreement, assurance or statement, oral or written, of any
kind to Buyer upon which Buyer is relying, or in connection with which Buyer has
made or will make any decisions concerning the Property or its vicinity
including its use, condition, value, entitlements, condemnation actions (current
or prospective), compliance with Governmental Regulations (defined below),
existence or absence of Hazardous Substances, or the permissibility,
feasibility, or convertibility of all or any portion of the Property for any
particular use or purpose, including its present or future prospects for sale,
lease, development, occupancy or suitability as security for financing. As used
herein, the term "Governmental Regulations" means any laws (including
Environmental Laws), ordinances, rules, requirements, resolutions, policy
statements and regulations (including those relating to land use, subdivision,
zoning, Hazardous Substances, occupational health and safety, handicapped
access, water, earthquake hazard reduction, and building and fire codes) of any
governmental or quasi-governmental body or agency claiming jurisdiction over the
Property. As used in this Agreement, the following definitions shall apply:
"Environmental Laws" shall mean all federal, state and local laws, ordinances,
rules and regulations now or hereafter in force, as amended from time to time,
and all federal and state court decisions, consent decrees and orders
interpreting or enforcing any of the foregoing, in any way relating to or
regulating human health or safety, or industrial hygiene or environmental
conditions, or protection of the environment, or pollution or contamination of
the air, soil, surface water or groundwater, and includes the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C. §
9601, et seq., the Resource Conservation and Recovery Act, 42 U.S.C. § 6901, et
seq., and the Clean Water Act, 33 U.S.C. § 1251, et seq. "Hazardous Substances"
shall mean any substance or material that is described as a toxic or hazardous
substance, waste or material or a pollutant or contaminant, or words of similar
import, in any of the Environmental Laws, and includes asbestos, petroleum
(including crude oil or any fraction thereof, natural gas, natural gas liquids,
liquefied natural gas, or synthetic gas usable for fuel, or any mixture
thereof), petroleum-based products and petroleum additives and derived
substances, lead-based paint, mold, fungi or bacterial matter, polychlorinated
biphenyls, urea formaldehyde, radon gas, radioactive matter, medical waste, and
chemicals which may cause cancer or reproductive toxicity.

___________/s/ DR___________
Buyer's Initials

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




SMRH:484745841.1

-26-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



10.1.3No Implied Warranties. Excluding any express representation or warranty
set forth herein and in the documents delivered by Seller to Buyer at each
Closing, Seller hereby specifically disclaims: (a) all warranties implied by law
arising out of or with respect to the execution of this Agreement, any aspect or
element of the Property, or the performance of Seller's obligations hereunder
including all implied warranties of merchantability, habitability and/or fitness
for a particular purpose; and (b) any warranty, guaranty or representation, oral
or written, past, present or future, of, as to, or concerning (i) the nature and
condition of the Property or other items conveyed hereunder, including the
water, soil, and geology, the suitability thereof and of the Property or other
items conveyed hereunder for any and all activities and uses which Buyer may
elect to conduct thereon, the existence of any environmental hazards or
conditions thereon (including to the presence of asbestos or other Hazardous
Substances) or compliance with applicable Environmental Laws; (ii) the nature
and extent of any right-of-way, lease, possession, lien, encumbrance, license,
reservation, current or potential eminent domain proceedings, condition or
otherwise; and (iii) the compliance of the Property or other items conveyed
hereunder or its operation with any Governmental Regulations.

_________/s/ DR__________
Buyer's Initials

10.1.4Information Supplied by Seller. Buyer specifically acknowledges and agrees
that, except as expressly contained in this Agreement and in the documents
delivered by Seller to Buyer at each Closing, Seller has made no representation
or warranty of any nature concerning the accuracy or completeness of any
documents delivered or made available for inspection by Seller to Buyer,
including the Due Diligence Items and that Buyer has undertaken such inspections
of the Property as Buyer deems necessary and appropriate and that Buyer is
relying solely upon such investigations and not on any of the Due Diligence
Items or any other information provided to Buyer by or on behalf of Seller. As
to the Due Diligence Items, Buyer specifically acknowledges that they have been
prepared by third parties with whom Buyer has no privity and Buyer acknowledges
and agrees that no warranty or representation, express or implied, has been
made, nor shall any be deemed to have been made, to Buyer with respect to any
and all Due Diligence Items, either by the Seller Group or by any third parties
that prepared the same.

__________/s/ DR_________
Buyer's Initials

10.1.5Release. As of each Closing, Buyer and the Buyer Parties (as defined
below) hereby (i) assume the risk of adverse matters, including adverse physical
conditions, defects, construction defects, environmental, health, safety and
welfare matters which may not have been revealed by Buyer’s investigation and
evaluation of the First Closing Property or Second Closing Property, as
applicable, and (ii) fully and irrevocably release the Seller Group from any and
all claims that Buyer and/or the Buyer Parties may have or thereafter acquire
against the Seller Group for any cost, loss, liability, damage, expense, demand,
action or cause of action ("Claims") arising from or related to any matter of
any nature relating to, and the condition of, such Property, including any
Claims arising in connection with any latent or patent construction defects,
errors or omissions, compliance with law matters, Hazardous Substances and other
environmental matters within, under or upon, or in the vicinity of the relevant
Property, any statutory or common law right Buyer may have to receive
disclosures from Seller, including any disclosures as to the Property's location
within areas designated as subject to flooding, fire, seismic or earthquake
risks by any federal, state or local entity, the need to obtain flood insurance,
the certification of water heater bracing and/or the advisability of obtaining
title insurance, or any other condition or circumstance affecting the relevant
Property, its financial viability, use or operation, or any portion thereof.
This release includes Claims of which Buyer is presently unaware or which Buyer
does not presently suspect to exist in its favor which, if known by Buyer, would
materially

SMRH:484745841.1

-27-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



affect Buyer's release of the Seller Group. In connection with the general
release set forth in this Section 10.1.5, Buyer specifically waives the
provisions of California Civil Code Section 1542, which provides as follows:

"A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor."

___________/s/ DR__________
Buyer's Initials

Notwithstanding anything to the contrary set forth in this Section 10.1.5, the
foregoing release is not intended to and does not cover (i) any claims arising
from a breach of Seller's representations or warranties expressly set forth in
this Agreement or in the documents delivered by Seller to Buyer at each Closing
(ii) any other breach by Seller of an express obligation of Seller under this
Agreement which by its terms survives Closing, or (iii) Seller’s fraud; or (iv)
any liability of Seller under the NetApp Lease (herein collectively the
"Excluded Claims").

10.1.6California Specific Provisions.

(a)Section 25359.7 of the California Health and Safety Code requires owners of
nonresidential property who know or have reasonable cause to believe that a
release of Hazardous Substances have come to be located on or beneath real
property to provide written notice of that condition to a buyer of said real
property. There is a possibility that a release of Hazardous Substances may have
come to be located on or beneath the Property. By Buyer's execution of this
Agreement, Buyer (a) acknowledges Buyer's receipt of the foregoing notice given
pursuant to Section 25359.7 of the California Health and Safety Code and that it
is aware of the benefits conferred to Buyer by Section 1542 of the California
Civil Code and the risks it assumes by any waiver of Buyer's benefits thereunder
and (b) as of the Closing Date and after receiving advice of Buyer's legal
counsel, waives any and all rights or remedies whatsoever, express, implied,
statutory or by operation of law, Buyer may have against Seller, including
remedies for actual damages under Section 25359.7 of the California Health and
Safety Code, arising out of or resulting from any unknown, unforeseen or
unanticipated presence or releases of Hazardous Substances or other hazardous
materials from, on or about the Property.

(b)Buyer and Seller acknowledge that Seller is required to disclose if any of
the Property lies within the following natural hazardous areas or zones: (i) a
special flood hazard area (any type Zone "A" or "V") designated by the Federal
Emergency Management Agency (Cal. Gov. Code § 8589.3); (ii) an area of potential
flooding shown on a dam failure inundation map designated pursuant to California
Government Code Section 8589.5 (Cal. Gov. Code § 8589.4); (iii) a very high fire
hazard severity zone designated pursuant to California Government Code Section
51178 or 51179 (in which event the owner maintenance obligations of California
Government Code Section 51182 would apply) (Cal. Gov. Code § 51183.5); (iv) a
wildland area that may contain substantial forest fire risks and hazards
designated pursuant to California Public Resources Code Section 4125 (in which
event (x) the Property owner would be subject to maintenance requirements of
California Public Resources Code Section 4291 and (y) it would not be the
State's responsibility to provide fire protection services to any building or
structure located within the wildland area except, if applicable, pursuant to
California Public Resources Code Section 4129 or pursuant to a cooperative
agreement with a local agency for those

SMRH:484745841.1

-28-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



purposes pursuant to California Public Resources Code Section 4142) (Cal. Pub.
Resources Code § 4136); (v) an earthquake fault zone (Cal. Pub. Resources Code §
2621.9); or (vi) a seismic hazard zone (and, if applicable, whether a landslide
zone or liquefaction zone) (Cal. Pub. Resources Code § 2694). As contemplated in
California Civil Code Section 1103.2(b), if an earthquake fault zone, seismic
hazard zone, very high fire hazard severity zone or wildland fire area map or
accompanying information is not of sufficient accuracy of scale for the Natural
Hazard Expert to determine if the Property is within the respective natural
hazard zone, then for purposes of the disclosure the Property shall be
considered to lie within such natural hazard zone. Buyer acknowledges and agrees
that the written report prepared by the Natural Hazard Expert regarding the
results of its examination fully and completely discharges Seller for errors or
omission not within their personal knowledge and the Natural Hazard Expert shall
be deemed to be an expert, dealing with matters within the scope of its
expertise with respect to the examination and written report regarding the
natural hazards referred to above. In no event shall Seller have any
responsibility for matters not actually known to Seller. THESE HAZARDS MAY LIMIT
THE BUYER'S ABILITY TO DEVELOP THE PROPERTY, TO OBTAIN INSURANCE, OR TO RECEIVE
ASSISTANCE AFTER A DISASTER. THE MAPS ON WHICH THESE DISCLOSURES ARE BASED ON
ESTIMATES WHERE NATURAL HAZARDS EXIST. THEY ARE NOT DEFINITIVE INDICATORS OF
WHETHER OR NOT A PROPERTY WILL BE AFFECTED BY A NATURAL DISASTER. BUYER MAY WISH
TO OBTAIN PROFESSIONAL ADVICE REGARDING THOSE HAZARDS AND OTHER HAZARDS THAT MAY
AFFECT THE PROPERTY.

10.1.7Survival. The provisions of this Section 10.1 shall survive each Closing.

Seller's Representations and Warranties

. Subject at all times to (i) those matters, if any, disclosed in the Due
Diligence Items or any other information delivered to Buyer, and (ii) all
applicable provisions of this Agreement, Seller represents and warrants to Buyer
as of the Effective Date as follows (provided that, each of the representations
and warranties set forth herein is qualified to the extent of any applicable
information or exception that is otherwise disclosed in another representation
or warranty of Seller herein):

Formation; Authority

. Seller is duly formed, validly existing, and in good standing under laws of
the state of its formation. Seller has full power and authority to enter into
this Agreement and to perform this Agreement. The execution, delivery and
performance of this Agreement by Seller have been duly and validly authorized by
all necessary action on the part of Seller and all required consents and
approvals have been duly obtained. All requisite action has been taken by Seller
in connection with the entering into of this Agreement and the instruments
referenced herein and the consummation of the transactions contemplated hereby.
The individual(s) executing this Agreement and the instruments referenced herein
on behalf of Seller have the legal power, right and actual authority to bind
Seller to the terms and conditions hereof and thereof.

Leases

. As of the Effective Date, Seller shall not be a party to any leases, licenses
or other similar occupancy agreements with respect to the leasing or occupancy
of the Real Property.

Litigation

. There is no litigation, arbitration or other legal or administrative suit,
action, proceeding or investigation of any kind pending or, to Seller’s
knowledge, threatened in writing against Seller relating to ownership or
operation of the Real Property or any part thereof which is not covered by
insurance, including any condemnation action relating to the Real Property or
any part thereof.

Foreign Person

. Seller is not a "foreign person" as defined in Section 1445 of the Internal
Revenue Code of 1986, as amended, and the Income Tax Regulations thereunder.

SMRH:484745841.1

-29-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



No Bankruptcy

. No petition in bankruptcy (voluntary or otherwise), attachment, execution
proceeding, assignment for the benefit of creditors, or petition seeking
reorganization or insolvency, arrangement or other action or proceeding under
federal or state bankruptcy law is pending against or contemplated (or, to
Seller’s actual knowledge, threatened) by or against Seller.

Contracts

. Attached hereto as Exhibit “J” is a true, correct and complete list of all
management, service, supply, repair and maintenance agreements, equipment leases
and all other contracts and agreements with respect to or affecting the Property
as of the Effective Date and at each Closing the contract list shall not include
those Contracts being terminated pursuant to the provisions of this Agreement.
True, correct and complete copies of all Contracts shall be provided to Buyer.
Seller has no actual knowledge of and has neither given nor received any written
notice of default with respect to any of the Contracts.

Hazardous Substances

. Except as disclosed in the Due Diligence Items or any other information
delivered to Buyer, Seller has not received written notice from any governmental
entity alleging that Seller or the Real Property is in violation of any
Environmental Laws.

Compliance With Laws

. Except as set forth in Exhibit “D” attached hereto, Seller has not received
written notice from any governmental entity of any violations of any laws
affecting or applicable to any or all of the Property.

Employees

. There are no employees of Seller employed in connection with the use,
management, maintenance or operation of the Property whose employment will
continue after each Closing Date, except as is necessary to fulfill Seller’s
obligations as tenant pursuant to the NetApp Lease.

Prohibited Person; Patriot Act Compliance

. Neither Seller, nor any person controlling or controlled by Seller is a
country, individual or entity named on a Government List, and the monies
obtained in connection with this Agreement will not be used for any activities
that contravene any applicable Anti-Money Laundering Laws (as hereinafter
defined). Seller is not a person described by Section 1 of the Executive Order
(No. 13,224) Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism, 66 Fed. Reg. 49,079
(September 24, 2001) and Seller has not engaged in any dealings or transactions
or is otherwise associated with any such person. Neither Seller, nor any person
controlling or controlled by Seller (A) is under investigation by any
governmental authority for, or has been charged with, or convicted of, money
laundering, drug trafficking, terrorist related activities, any crimes which in
the United States would be predicate crimes to money laundering, or any
violation of the Currency and Foreign Transactions Reporting Act of 1970
(otherwise known as the Bank Secrecy Act), the USA PATRIOT Act or any other
United States law or regulation governing money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes
(collectively, "Anti-Money Laundering Laws"); (B) has been assessed civil or
criminal penalties under any Anti-Money Laundering Laws; or (C) has had any of
its funds seized or forfeited in any action under any Anti-Money Laundering
Laws.

No Additional Consents

. No approval or consent is required from any person (including any partner,
shareholder, member, creditor, investor or governmental body) for Seller to
execute, deliver or perform this Agreement or the other instruments contemplated
hereby or for Seller to consummate the transaction contemplated hereby.

Subsequent Changes

. Upon Buyer gaining actual knowledge (as opposed to constructive or imputed
knowledge) of any fact which (a) would materially and adversely change the
representations or warranties contained herein and (b) would constitute a breach
thereof by Seller (which material and adverse change in representations or
warranties and breach thereof by Seller have a Material

SMRH:484745841.1

-30-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



Adverse Effect), Buyer, as its sole remedy, shall have the option of either
(i) waiving the breach of warranty or change, and proceeding with Closing, or
(ii) subject to the provisions in Section 11.14 below, terminating this
Agreement in accordance with Section 4.4 above and this Section 11.12. Any such
election shall be made by Buyer not later than five (5) business days from Buyer
obtaining actual knowledge of such fact, provided that any election by Buyer to
terminate shall not be effective unless Seller fails to cure such changed
representation or warranty within thirty (30) days following the delivery of
Buyer's termination notice. If Seller elects to cure any changed representation
or warranty following a termination of this Agreement by Buyer, and the end of
such 30‑day cure period extends beyond either Outside Closing Date, then such
Outside Closing Date shall be extended by two (2) business days following the
end of such 30‑day cure period. If Buyer does not so elect to terminate this
Agreement pursuant to Section 4.4 and this Section 11.12, then Buyer shall be
deemed to have elected to waive its right to terminate this Agreement pursuant
to Section 4.4 and this Section 11.12 in connection with the applicable breach
only, elected to acquire the applicable Property on the terms set forth in this
Agreement, and waived all remedies at law or in equity with respect to any
representations or warranties resulting from the facts or circumstances that
have actually become known to Buyer. In no event shall Seller be liable to Buyer
for, or be deemed to be in default hereunder by reason of, any breach of
Seller’s representation or warranty which results from any change that (A) is
related to either the First Closing Property or the Second Closing Property and
occurs between the Effective Date and the First Closing Date or Second Closing
Date, respectively and (B) (1) is permitted under the terms of this Agreement,
(2) is beyond the reasonable control of Seller or (3) results from any
affirmative acts of or breach of this Agreement by Buyer; provided, however, any
breach of such Seller’s representation or warranty in any material respect
(other than those that are permitted under the terms of this Agreement) shall,
if such breach has a Material Adverse Effect and does not result from any
affirmative acts of or breach of this Agreement by Buyer, constitute the
non-fulfillment of the condition set forth in Section 4.3 and Buyer may elect to
terminate this Agreement pursuant to Section 4.4 and this Section 11.12.

Seller's Knowledge

. Whenever phrases such as "to Seller's knowledge" or "Seller has no knowledge"
or similar phrases are used in the foregoing representations and warranties,
they will be deemed to refer exclusively to matters within the current actual
(as opposed to constructive) knowledge of the Seller's Representative, which is
the individual with Seller with the most knowledge of the Property. No duty of
inquiry or investigation on the part of Seller or Seller's Representative will
be required or implied by the making of any representation or warranty which is
so limited to matters within Seller's actual knowledge, and in no event shall
Seller's Representative have any personal liability therefor.

Survival

. All of the covenants, representations and warranties of Seller set forth in
this Agreement with respect to the First Closing and the Second Closing will
survive each Closing for a period of twelve (12) months after the First Closing
Date or Second Closing Date, as applicable. No claim for a breach of any
covenant, representation or warranty of Seller will be actionable or payable if
(i) Buyer does not notify Seller in writing of such breach within said twelve
(12) months and commence a "legal action" thereon within fourteen (14) months
after the applicable Closing Date, or (ii) the breach in question results from
or is based on a condition, state of facts or other matter which was actually
known to Buyer prior to Closing.

Buyer's Representations and Warranties

. In addition to any express agreements of Buyer contained herein, the following
constitute representations and warranties of Buyer:

Formation; Authority

. Buyer is duly formed, validly existing and in good standing under the laws of
the state of its formation. Buyer has full power and authority to enter into
this Agreement and the instruments referenced herein, and to consummate the
transactions contemplated hereby. All requisite action has been taken by Buyer
in connection with the entering into of this

SMRH:484745841.1

-31-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



Agreement and the instruments referenced herein, and the consummation of the
transactions contemplated hereby. The individuals executing this Agreement and
the instruments referenced herein on behalf of Buyer have the legal power, right
and actual authority to bind Buyer to the terms and conditions hereof and
thereof.

Prohibited Person; Patriot Act Compliance

. Neither Buyer, nor any person controlling or controlled by Buyer, is a
country, individual or entity named on a Government List, and the monies
obtained in connection with this Agreement will not be used for any activities
that contravene any applicable Anti-Money Laundering Laws (as hereinafter
defined). Buyer is not a person described by Section 1 of the Executive Order
(No. 13,224) Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism, 66 Fed. Reg. 49,079
(September 24, 2001) and Buyer has not engaged in any dealings or transactions
or is otherwise associated with any such person. Neither Buyer, nor any person
controlling or controlled by Buyer (A) is under investigation by any
governmental authority for, or has been charged with, or convicted of, money
laundering, drug trafficking, terrorist related activities, any crimes which in
the United States would be predicate crimes to money laundering, or any
violation of any Anti-Money Laundering Laws; (B) has been assessed civil or
criminal penalties under any Anti-Money Laundering Laws; or (C) has had any of
its funds seized or forfeited in any action under any Anti-Money Laundering
Laws.

13.Casualty and Condemnation.

Casualty

. In the event that the First Closing Property, or any portion thereof, prior to
the First Closing Date, or the Second Closing Property, or any portion thereof,
prior to the Second Closing Date, is destroyed or materially damaged, Buyer
shall accept the First Closing Property or the Second Closing Property, as the
case may be, in its then condition and proceed with the consummation of the
transaction contemplated by this Agreement; provided, however: (i) there shall
be an abatement or reduction in the First Closing Purchase Price or the Second
Closing Price, as applicable, in the amount of the deductible for the applicable
insurance coverage, and (ii) Seller shall assign to Buyer any insurance proceeds
payable by reason of such damage or destruction, other than rental
abatement/rent loss insurance attributable to the period of time prior to the
First Closing and the value of any of Seller's tenant improvements and personal
property, which shall be retained by or paid to Seller. Seller shall not
compromise, settle or adjust any claims to such proceeds without Buyer's prior
written consent.

Material Condemnation

.  

13.2.1First Closing Property.  In the event that prior to the First Closing
Date, all or any material portion of the First Closing Property is subject to a
taking by a public or governmental authority, Buyer shall have the right to: (A)
terminate the entirety of this Agreement, in which event the Deposit (less the
Independent Consideration), the Seller Funds (to the extent deposited with
Escrow Holder) and all interest accrued thereon shall be immediately returned to
Buyer, any other money or documents in escrow with Escrow Holder shall be
returned to the party depositing the same or (B) accept the First Closing
Property in its then-existing condition, without a reduction in the First
Closing Purchase Price, and to receive an assignment of all of the Seller’s
rights to any condemnation award or proceeds payable by reason of such
taking.  If Buyer elects to proceed under clause (B) above, Seller shall not
compromise, settle or adjust any claims to such award without Buyer’s written
consent.

13.2.2Second Closing Property. In the event that prior to the Second Closing
Date, all or a material portion of the Second Closing Property is subject to a
taking by a public or governmental authority, Buyer shall have the right to: (A)
terminate this Agreement with respect to the Second Closing Property, in which
event any Seller Funds (to the extent deposited with Escrow Holder) and all
interest accrued thereon shall be immediately returned to Buyer and any other
money or

SMRH:484745841.1

-32-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



documents in escrow with Escrow Holder shall be returned to the party depositing
the same or (B) accept the Second Closing Property in its then-existing
condition, without a reduction in the Second Closing Purchase Price, and to
receive an assignment of all of the Seller’s rights to any condemnation award or
proceeds payable by reason of such taking. If Buyer elects to proceed under
clause (B) above, Seller shall not compromise, settle or adjust any claims to
such award without Buyer’s written consent.

13.2.3Termination.  Buyer shall deliver any notice of termination to Seller
pursuant to Section 13.2.1 and Section 13.2.2 above in writing by no later than
the earlier of (i) within ten (10) days after receiving written notice of such
taking or (ii) two (2) business days prior to the Outside First Closing Date or
the Outside Second Closing Date (as applicable).

Non‑Material Condemnation

. In the event that prior to the First Closing Date any non-material portion of
the First Closing Property, or that prior to the Second Closing Date any
non-material portion of the Second Closing Property, is subject to a taking by
any public or governmental authority, Buyer shall accept the First Closing
Property or Second Closing Property, as applicable, in its then condition and
proceed with the consummation of the transaction contemplated by this Agreement,
in which event Buyer shall be entitled to an assignment of all of Seller's
rights to any award or proceeds payable in connection with such taking. In the
event of any such non-material taking, Seller shall not compromise, settle or
adjust any claims to such award without Buyer's prior written consent.

Materiality Standard

. For purposes of this Section 13, a taking of a portion of the Property shall
be deemed to involve a material portion thereof if the amount of the
condemnation award, or settlement in lieu of condemnation, with respect to the
taking either (a) exceeds one percent (1%) of the Purchase Price, or in the
absence of a condemnation award (or settlement in lieu of condemnation), the
value of the Property subject to the taking is estimated by a certified
appraiser to exceed one percent (1%) of the Purchase Price, or (b) results in a
material impairment to Buyer’s access to the Property or the availability of
parking for the Property, or (c) materially impairs the development potential of
the Unimproved Land for Buyer’s intended development.

Notice of Casualty and Condemnation

. Seller agrees to give Buyer prompt written notice of any taking of, proposed
taking of, damage to or destruction of the Real Property or any portion thereof.

Notices

. Except as otherwise provided herein, all notices, demands and communications
sent hereunder shall be in writing, and shall be delivered (a) personally,
(b) by United States registered or certified mail, postage prepaid, (c) by
Federal Express or other reputable courier service regularly providing evidence
of delivery (with charges paid by the party sending the notice), or (d) by
e-mail (including a PDF or similar attachment to an e-mail), and shall be deemed
received upon the date of receipt thereof if received prior to 5:00 p.m.
(Pacific time) of the recipient’s business day, and if not so received, shall be
deemed received upon the following business day. Any such notice to a party
shall be addressed at the address set forth below (subject to the right of a
party to designate a different address for itself by notice similarly given):

 

To Seller:

NetApp, Inc.,
495 East Java Drive
Sunnyvale, California 94089
Attn: Mr. Jeff Bergmann
Email: jeff.bergmann@netapp.com

SMRH:484745841.1

-33-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



 

with a copy to:

Sheppard Mullin Richter & Hampton LLP
Four Embarcadero Center, 17th Floor
San Francisco, California 94111
Attn: Doug Van Gessel
Email: dvangessel@sheppardmullin.com

 

To Buyer:

Google Inc.
1600 Amphitheatre Parkway
Mountain View, CA 94043
Attn: VP, Real Estate and Work Place Services

 



Email: jbechtel@google.com

and
Google Inc.
1600 Amphitheatre Parkway
Mountain View, CA 94043
Attn: Legal Department/RE Matters

 



Email: sallie@google.com

with a copy to:
SSL Law Firm LLP
575 Market Street, Suite 2700
San Francisco, California 94105
Attn: Sally Shekou, Esq. and Diane Hanna, Esq.
Email: sally@ssllawfirm.com
Email: diane@ssllawfirm.com

 

To Escrow Holder:

At Escrow Holder's Address set forth in the Summary of Basic Terms.

Notice of change of address shall be given by written notice in the manner
detailed in this Section 14.

Broker Commissions

. Seller represents and warrants to Buyer that no broker or finder has been
engaged by Seller in connection with any of the transactions contemplated by
this Agreement, except that for Newmark Cornish & Carey, who shall be paid by
Seller in accordance with Seller’s separate agreement with Newmark Cornish &
Carey.  Buyer represents and warrants to Seller that no broker or finder has
been engaged by Buyer in connection with any of the transactions contemplated by
this Agreement, except that for CBRE, who shall be paid by Buyer in accordance
with Buyer’s separate agreement with CBRE. In the event of any claims for
brokers' or finders' fees or commissions in connection with the negotiation,
execution or consummation of this Agreement, then as a covenant which shall
survive the termination of this Agreement or each Closing, Buyer shall
indemnify, save harmless and defend Seller from and against such claims if they
shall be based upon any statement or representation or agreement by Buyer, and
Seller shall indemnify, save harmless and defend Buyer if such claims shall be
based upon any statement, representation or agreement made by Seller.

16.Default.

Default by Seller

. In the event that Seller fails to perform any of the material covenants or
agreements contained herein which are to be performed by Seller, Buyer may, at
its option and as its exclusive remedy, either (i) terminate this Agreement by
giving written notice of termination to Seller whereupon Escrow Holder will
return to Buyer the Deposit (less the Independent Consideration)

SMRH:484745841.1

-34-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



and the Second Closing Funds (to the extent deposited with Escrow Holder),
Seller shall reimburse Buyer for Buyer’s Due Diligence Expenses, not to exceed
Two Hundred Thousand Dollars ($200,000.00), and both Buyer and Seller will be
relieved of any further obligations or liabilities hereunder, except for those
obligations which expressly survive any termination of this Agreement, or
(ii) Buyer may seek specific performance of this Agreement; provided, however,
that, (a) Buyer shall only be entitled to the remedy in subsection (ii) above,
if (1) Buyer commences and files such specific performance action in the
appropriate court not later than the earlier of (A) thirty (30) days following
the applicable Closing Date or (B) sixty (60) days after Buyer becomes aware of
the default by Seller, and (2) Buyer is not in default under this Agreement.
Except as specifically set forth in this Section 16.1, Buyer does hereby
specifically waive any right to pursue any other remedy at law or equity for
such default of Seller, including any right to seek, claim or obtain damages,
punitive damages, consequential damages or any other damages that would be
predicated in whole or in part upon loss of bargains, opportunity lost or any
loss of anticipated benefits incurred by Buyer. Buyer shall not be entitled to
record a lien or lis pendens against the Property other than in connection and
concurrently with the filing of such specific performance action. For the
purposes of this Section 16.1, the term "Buyer’s Due Diligence Expenses") shall
mean Buyer’s third party actual out-of-pocket expenses incurred by Buyer and
paid (x) to Buyer’s attorneys in connection with the negotiation of this
Agreement, and (y) to unrelated and unaffiliated third party consultants in
connection with the performance of examinations, inspection and/or
investigations of the Real Property.

Default by Buyer

. IN THE EVENT THAT EITHER CLOSING DOES NOT OCCUR IN ACCORDANCE WITH THE TERMS
OF THIS AGREEMENT BY REASON OF ANY DEFAULT OF BUYER AND BUYER FAILS TO CURE SUCH
DEFAULT WITHIN FIVE (5) BUSINESS DAYS AFTER WRITTEN NOTICE FROM SELLER (OTHER
THAN MONETARY DEFAULTS, FOR WHICH THERE SHALL BE NO CURE PERIOD), BUYER AND
SELLER AGREE THAT IT WOULD BE IMPRACTICAL AND EXTREMELY DIFFICULT TO ESTIMATE
THE DAMAGES WHICH SELLER MAY SUFFER. THEREFORE BUYER AND SELLER DO HEREBY AGREE
THAT A REASONABLE ESTIMATE OF THE TOTAL NET DETRIMENT THAT SELLER WOULD SUFFER
IN THE EVENT THAT BUYER DEFAULTS AND FAILS TO COMPLETE THE PURCHASE OF THE
PROPERTY IS AND SHALL BE AN AMOUNT EQUAL TO THE DEPOSIT (WHICH DEPOSIT, FOR
PURPOSES OF LIQUIDATED DAMAGES PAYABLE TO SELLER PURSUANT TO THIS SECTION 16.2
IN THE EVENT THAT THE SECOND CLOSING DOES NOT OCCUR AS A RESULT OF A BREACH OF
THIS AGREEMENT BY BUYER FROM AND AFTER THE FIRST CLOSING DATE, SHALL BE EQUAL TO
SEVEN MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($7,500,000.00) OF THE
SECOND CLOSING FUNDS), TOGETHER WITH THE ACCRUED INTEREST THEREON; AND, AS
SELLER'S SOLE AND EXCLUSIVE REMEDY (WHETHER AT LAW OR IN EQUITY) FOR BUYER’S
BREACH OF ITS OBLIGATION TO CLOSE ESCROW AND PURCHASE THE PROPERTY, SAID AMOUNT
SHALL BE DISBURSED TO SELLER AS THE FULL, AGREED AND LIQUIDATED DAMAGES FOR A
BREACH OF THIS AGREEMENT BY BUYER WHICH RESULTS IN EITHER CLOSING NOT OCCURRING.
THE PARTIES ACKNOWLEDGE THAT SUCH PAYMENT OF THE DEPOSIT IS NOT INTENDED AS A
FORFEITURE OR PENALTY WITHIN THE MEANING OF CALIFORNIA CIVIL CODE SECTIONS 3275
OR 3369, BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER UNDER
CALIFORNIA CIVIL CODE SECTIONS 1671, 1676 AND 1677.  SUCH PAYMENT OF THE DEPOSIT
IS NOT INTENDED AS A PENALTY, BUT AS FULL LIQUIDATED DAMAGES FOR SUCH BREACH.
NOTHING CONTAINED IN THIS SECTION 16.2 SHALL LIMIT SELLER'S RIGHT TO RECEIVE
REIMBURSEMENT FOR COSTS AND EXPENSES PURSUANT TO SECTION 18.5 BELOW, NOR WAIVE
OR AFFECT BUYER'S INDEMNITY AND CONFIDENTIALITY OBLIGATIONS.

________/s/ JKB_____________ ___________/s/ DR___________
SELLER'S INITIALS BUYER'S INITIALS

SMRH:484745841.1

-35-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



Indemnities; Defaults after Closing or Termination

. The limitations on the parties' remedies set forth in Sections 16.1 and 16.2
above will not be deemed to prohibit either party from (i) specifically seeking
indemnification from the other for any matter with respect to which such other
party has agreed hereunder to provide indemnification or from seeking damages
from such other party in the event it fails or refuses to provide such
indemnification; (ii) subject to the terms, conditions and limitations of this
Agreement, seeking damages incurred during the period of time after Closing that
a representation or warranty given as of the applicable Closing Date by the
other party hereunder survives that Closing, for the other party's breach of
such representation or warranty discovered after such Closing; or (iii) subject
to the terms, conditions and limitations of this Agreement seeking damages or
such equitable relief as may be available for the other party's failure to
perform after any termination of this Agreement any obligation hereunder which
expressly survives such termination; provided, however, that in no event
whatsoever will either party be entitled to recover from the other any punitive,
consequential or speculative damages.

________/s/ JKB_____________ ___________/s/ DR___________
SELLER'S INITIALS BUYER'S INITIALS

Limited Liability

. Notwithstanding anything to the contrary herein, Buyer, on its own behalf and
on behalf of its agents, members, partners, employees, representatives,
officers, directors, agents, related and affiliated entities, successors and
assigns (collectively, the "Buyer Parties") hereby agrees that in no event or
circumstance shall any of the members, partners, employees, representatives,
officers, directors, agents, property management company, affiliated or related
entities of Seller, Seller Group or Seller's property management company have
any personal liability under this Agreement. Notwithstanding anything to the
contrary contained in this Agreement: (a) the maximum aggregate liability of
Seller, and the maximum aggregate amount which may be awarded to and collected
by Buyer (including for any breach of any representation, warranty and/or
covenant of Seller) under this Agreement or any documents executed pursuant
hereto (excluding the NetApp Lease) or in connection herewith, including the
Exhibits attached hereto (collectively, the "Other Documents") shall, under no
circumstances whatsoever, exceed, in the aggregate, (i) one percent (1%) of the
Purchase Price, in the event that the First Closing does not occur, or (ii) one
percent (1%) the Second Purchase Price, in the event that the First Closing has
occurred but the Second Closing does not occur (collectively, the "CAP
Amounts"); and (b) no claim by Buyer alleging a breach by Seller of any
representation, warranty and/or covenant of Seller contained herein or any of
the Other Documents (excluding the NetApp Lease) may be made, and Seller shall
not be liable for any judgment in any action based upon any such claim, unless
and until such claim, either alone or together with any other claims by Buyer
alleging a breach by Seller of any such representation, warranty and/or
covenant, is for an aggregate amount in excess of Seventy-Five Thousand Dollars
($75,000.00) (the "Floor Amount"), in which event Seller's liability respecting
any final judgment concerning such claim or claims shall only be for the amount
(if any) in excess of the Floor Amount, subject to the CAP Amounts set forth in
clause (a) above.

Assignment

. Buyer may not assign, transfer or convey its rights and obligations under this
Agreement or in the Property without the prior written consent of Seller, which
consent may be given or withheld in Seller’s sole discretion, and no such
approved assignment shall relieve Buyer from its liability under this Agreement
until Buyer's assignee has fully performed all of Buyer's obligations hereunder
and each Closing has occurred, at which time Buyer shall be released from any
further obligations or responsibilities under this Agreement, except for those
obligations or responsibilities which specifically survive such Closing.
Notwithstanding the foregoing, Seller consents in advance to an assignment by
Buyer to any entity controlling, controlled by, or under common control with
Buyer, so long as: (i) no such assignment shall be deemed to relieve Buyer from
its liability under this Agreement as provided above, and (ii) Buyer shall
deliver written notice to Seller of any such assignment at least five (5)
business days in advance of the applicable Closing Date. Any assignee shall
assume all of Buyer's

SMRH:484745841.1

-36-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



obligations hereunder and succeed to all of Buyer's rights and remedies
hereunder and any assignment and assumption must be in writing and delivered to
Seller at least five (5) business days prior to the First Closing Date or Second
Closing Date, as applicable.

18.Miscellaneous.

Governing Law

. The parties hereto expressly agree that this Agreement shall be governed by,
interpreted under, and construed and enforced in accordance with the laws of the
State of California.

Partial Invalidity

. If any term or provision or portion thereof of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term or provision or portion thereof to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each such term and provision of this Agreement shall be valid and
be enforced to the fullest extent permitted by law.

Waivers

. No waiver of any breach of any covenant or provision herein contained shall be
deemed a waiver of any preceding or succeeding breach thereof, or of any other
covenant or provision herein contained. No extension of time for performance of
any obligation or act shall be deemed an extension of the time for performance
of any other obligation or act.

Successors and Assigns

. Subject to the provisions of Section 17, this Agreement shall be binding upon
and shall inure to the benefit of the successors and assigns of the parties
hereto.

Professional Fees

. In the event of the bringing of any action or suit by a party hereto against
another party hereunder by reason of any breach of any of the covenants,
agreements or provisions on the part of the other party arising out of this
Agreement, then in that event the prevailing party shall be entitled to have and
recover of and from the other party all costs and expenses of the action or suit
and any appeals therefrom, and enforcement of any judgment in connection
therewith, including actual attorneys' fees, accounting and engineering fees,
and any other professional fees resulting therefrom.

Entire Agreement

. This Agreement (including all Exhibits attached hereto) is the final
expression of, and contains the entire agreement between, the parties with
respect to the subject matter hereof and supersedes all prior understandings
with respect thereto. This Agreement may not be modified, changed, supplemented
or terminated, nor may any obligations hereunder be waived, except by written
instrument signed by the party to be charged or by its agent duly authorized in
writing or as otherwise expressly permitted herein. This Agreement may be
executed in one or more counterparts, each of which shall be an original, and
all of which together shall constitute a single instrument. A party may deliver
executed signature pages to this Agreement by facsimile or electronic (portable
data format) transmission to the other party, which facsimile or electronic
copies shall be deemed to be original executed signature pages binding on the
party that so delivered the executed signature pages by facsimile or electronic
transmission. The parties do not intend to confer any benefit hereunder on any
person, firm or corporation other than the parties hereto.

Time of Essence/Business Days

. Seller and Buyer hereby acknowledge and agree that time is strictly of the
essence with respect to each and every term, condition, obligation and provision
hereof and that failure to timely perform any of the terms, conditions,
obligations or provisions hereof by either party shall constitute a material
breach of and a non-curable (but waivable) default under this Agreement by the
party so failing to perform. Unless the context otherwise requires, all periods

SMRH:484745841.1

-37-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



terminating on a given day, period of days, or date shall terminate at 5:00 p.m.
(Pacific time) on such date or dates, and references to "days" shall refer to
calendar days except if such references are to "business days" which shall refer
to days which are not Saturday, Sunday or a legal holiday. Notwithstanding the
foregoing, if any period terminates on a Saturday, Sunday or a legal holiday,
under the laws of the State of California, the termination of such period shall
be on the next succeeding business day.

Construction

. Headings at the beginning of each paragraph and subparagraph are solely for
the convenience of the parties and are not a part of this Agreement. Whenever
required by the context of this Agreement, the singular shall include the plural
and the masculine shall include the feminine and vice versa. The terms
“Property” or “Real Property” shall refer to the First Closing Property and the
Second Closing Property, collectively, or either the First Closing Property or
the Second Closing Property, individually, whenever required by the context of
this Agreement. The terms “Closing” or “Closing Date” shall refer to the First
Closing Date and the Second Closing Date, collectively, or either the First
Closing Date or the Second Closing Date, individually, whenever required by the
context of this Agreement. The terms “include”, “includes”, “including” and
words of similar import shall be deemed in all cases to be followed by “without
limitation”. This Agreement shall not be construed as if it had been prepared by
one of the parties, but rather as if both parties had prepared the same. Unless
otherwise indicated, all references to sections are to this Agreement. All
exhibits referred to in this Agreement are attached and incorporated by this
reference. In the event the date on which Buyer or Seller is required to take
any action under the terms of this Agreement is not a business day, the action
shall be taken on the next succeeding business day.

Material Adverse Effect

. For purposes of this Agreement, the term "Material Adverse Effect" shall mean
an effect, event, development or change that, individually or in the aggregate
with all other effects, events, developments or changes, is materially adverse
to the business, results of operations or financial condition of the Property or
Buyer’s intended development and occupancy of the Property, taken as a whole,
regardless of whether the use of such term is only in respect of a single
matter; provided, that none of the following shall be included in determining
whether a Material Adverse Effect has occurred: (a) changes in conditions in the
U.S. or global economy or capital or financial markets generally, including
changes in interest or exchange rates, (b) changes in general legal, tax,
regulatory, political or business conditions that, in each case, generally
affect the geographic region in which the Property is located or the commercial
real estate industry (unless, and only to the extent, such effect, event,
development or change affects the Property in a disproportionate manner as
compared to other properties in such geographic region affected by such effect,
event, development or change), (c) changes in GAAP, (d) the negotiation,
execution, announcement or performance of this Agreement or the transactions
contemplated hereby or the consummation of the transactions contemplated by this
Agreement, including the impact thereof on relationships, contractual or
otherwise, with tenants, suppliers, lenders, investors, venture partners or
employees, (e) acts of war, armed hostilities, sabotage or terrorism, or any
escalation or worsening of any such acts of war, armed hostilities, sabotage or
terrorism threatened or underway as of the date of this Agreement (unless, and
only to the extent, such effect, event, development or change affects the
Property in a disproportionate manner as compared to other properties in the
geographic regions affected by such effect, event, development or change),
(f) earthquakes, hurricanes or other natural disasters (unless, and only to the
extent, such effect, event, development or change affects the Property in a
disproportionate manner as compared to other properties in such geographic
region affected by such effect, event, development or change), (g) any action
taken by Seller at the request, or with the prior written consent, of Buyer, or
(h) any conditions of approval for the subdivision of the Common Lot that affect
the Google Common Lot and have been approved in writing by Buyer in accordance
with this Agreement.

Exchange

. Upon the request of a party hereto (the "Requesting Party"), the other party
(the "Cooperating Party") shall cooperate with the Requesting Party in Closing
the sale of the Property

SMRH:484745841.1

-38-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



in accordance with this Agreement so as to qualify such transaction as an
exchange of like-kind property; provided, however, the Cooperating Party shall
not be required to take title to any exchange property and the Cooperating Party
will not be required to agree to or assume any covenant, obligation or liability
in connection therewith, neither Closing hereunder shall be delayed as a result
of, or conditioned upon, such exchange, the Requesting Party shall pay all costs
associated with such exchange, and the Requesting Party shall remain primarily
liable under this Agreement and indemnify the Cooperating Party from any
liability in connection with such exchange.

20.Confidentiality.

20.1Buyer agrees that, (a) except as otherwise provided or required by valid law
or in connection with Buyer’s involvement in the Subdivision Map and the Common
Lot process in accordance with this Agreement, (b) except to the extent Buyer
considers such documents or information reasonably necessary to prosecute and/or
defend any claim made with respect to the Property or this Agreement, and
(c) except to the extent reasonably necessary to deliver such documents or
information to Buyer’s or its affiliate’s employees, paralegals, attorneys,
brokers, officers, directors, agents and/or consultants in connection with
Buyer's evaluation of this transaction on a confidential basis, Buyer shall keep
the contents of any materials, reports, documents, data, test results, and other
information related to the transaction contemplated hereby, including the Due
Diligence Items and all information regarding Buyer's acquisition or ownership
of the Property confidential. Buyer acknowledges that significant portions of
the Due Diligence Items are proprietary in nature and that Seller would suffer
significant and irreparable harm in the event of the misuse or disclosure of the
Due Diligence Items. Without affecting any other rights or remedies that either
party may have, Buyer acknowledges and agrees that Seller shall be entitled to
seek the remedies of injunction, specific performance and other equitable relief
for any breach, threatened breach or anticipatory breach of the provisions of
this Section 20.1 by Buyer. The provisions of this Section 20.1 shall not apply
any documents or information that is or becomes generally available to the
public and publicly known other than as a result of disclosure in breach of this
Agreement by Buyer or information that Buyer may have received from sources
other than Seller without restriction or knowledge that such information is
confidential or proprietary.  

20.2Each party hereto agrees not to disclose or permit the disclosure of any of
the terms of this Agreement or the identity of the other party to this
Agreement, provided that such disclosure may be made (a) to any party who is a
partner, officer, director or employee of such party or an affiliate of such
party or counsel to or accountants of such party or an affiliate of such party
solely for their use and on a need-to-know basis, provided that such parties are
notified of the party’s confidentiality obligations hereunder, (b) to the extent
required with respect to the Subdivision Map and the Common Lot, (c) with the
prior consent of the other parties hereto, (d) subject to the following
sentence, pursuant to a subpoena or order issued by a court, arbitrator or
governmental body, agency or official of competent jurisdiction, or (e) if
required under applicable law, regulatory or stock market rule or of information
of the type otherwise customarily disclosed by public companies in such public
filings.  Neither Buyer nor Seller shall issue any press release or make any
other public disclosure of the specific terms of this Agreement, except as
required by law (including SEC regulations and NYSE requirements). 

20.3In connection with Treasury Regulation §1.6011-4 of the Internal Revenue
Code of 1986, as amended, the Parties hereby agree that each Party (and each
employee, representative, or other agent of such Party) may disclose to any and
all persons, without limitation of any kind, the U.S. tax treatment and U.S. tax
structure of the transaction contemplated by this Agreement and all materials of
any kind (including opinions or other tax analyses) that are provided to such
Party relating to such U.S. tax treatment and U.S. tax structure, other than any
information for which nondisclosure is reasonably necessary in order to comply
with applicable securities laws. 

SMRH:484745841.1

-39-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



The provisions of this Section 20 shall survive each Closing or any termination
of this Agreement, but Buyer’s obligations as to keeping any information
regarding the Property confidential pursuant to Section 20.1 shall not survive
the Closing

.

 

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]




SMRH:484745841.1

-40-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

"SELLER"

NETAPP, INC.,
a Delaware Corporation

By:/s/ Jeffrey Bergmann
Name:Jeffrey Bergmann

Title:Vice President, Tax & Treasury

 

"BUYER"

GOOGLE INC.,
a Delaware corporation

By:/s/ David Radcliffe
Name:David Radcliffe
Title:Authorized Signatory

 




SMRH:484745841.1

-41-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



JOINDER BY ESCROW HOLDER

Escrow Holder (as defined in Section 11 of Article I above) hereby (a)
acknowledges that it has received this Agreement executed by the Seller and
Buyer and accepts the obligations of and instructions for the Escrow Holder set
forth herein, and (b) agrees to disburse and/or handle the Deposit, the Purchase
Price and all closing documents in accordance with this Agreement.


Dated: September 11, 2017“ESCROW HOLDER”

FIRST AMERICAN TITLE INSURANCE
COMPANY

By:/s/ Linda Tugade
Name:Linda Tugade
Title:Escrow Officer

 

 

SMRH:484745841.1

-42-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



EXHIBIT "A-1"

LEGAL DESCRIPTION OF IMPROVED LAND


All that certain Real Property in the City of Sunnyvale, County of Santa Clara,
State of California, described as follows:

 

Parcels 1, 5 and 6, as shown on the certain Parcel Map filed October 30, 2008 in
Book 828 of Maps, Pages 17-19, Santa Clara County Records.




 

SMRH:484745841.1

Exhibit “A-1”-1-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



EXHIBIT "A-2"

LEGAL DESCRIPTION OF UNIMPROVED LAND

All that certain Real Property in the City of Sunnyvale, County of Santa Clara,
State of California, described as follows:

Parcels 10, 11 and 12, as shown on the certain Parcel Map filed July 13, 2017 in
Book 905 of Maps, Pages 11-13, Santa Clara County Records.

 

SMRH:484745841.1

Exhibit “A-2”-1-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



EXHIBIT "A-3"

DEPICTION OF COMMON LOT AND PROPOSED GOOGLE COMMON LOT AND SELLER COMMON LOT

[g201711292102150849918.jpg]

 

SMRH:484745841.1

Exhibit “A-3”-1-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



The Common Lot is comprised of Common Lot “A” and Common Lot “B”.

 

The proposed Google Common Lot is comprised of Common Lot “A”.

 

The proposed Seller Common Lot is comprised of Common Lot “B”.

SMRH:484745841.1

Exhibit “A-3”-2-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



EXHIBIT "B"

RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:




 

 

(Above Space For Recorder's Use Only)

GRANT DEED

 

 

THE UNDERSIGNED GRANTOR(s) DECLARE(s):

DOCUMENTARY TRANSFER TAX is $ __________________. CITY TAX $ __________________.

Computed on full value of property conveyed, or

Computed on full value less value of liens or encumbrances remaining at time of
sale,

Unincorporated area: City of _______________________________.

FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, NETAPP,
INC., a Delaware corporation, hereby GRANTS to GOOGLE INC., a Delaware
corporation, that certain real property which is more particularly described on
Exhibit "A" which is attached hereto.

Subject to:

1.

Non-delinquent taxes and assessments;

2.

All other covenants, conditions, and restrictions, reservations, rights, rights
of way, easements and title matters of record or visible from an inspection of
the property or which an accurate survey of the property would disclose.

Dated: ________________, 2017


NETAPP, INC.,
a Delaware corporation

By:
Name:
Title:

 

 




SMRH:484745841.1

Exhibit “B”-1-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

State of California

)

 

County of

)

 

 

On ____________________, before me, ____________________________, a Notary
Public, personally appeared _______________________________, who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature

 

 

 

 

 

SMRH:484745841.1

Exhibit “B”-2-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



EXHIBIT "C-1"

TRANSFEROR'S CERTIFICATION OF NON-FOREIGN STATUS

To inform GOOGLE, INC., a Delaware corporation ("Transferee"), that withholding
of tax under Section 1445 of the Internal Revenue Code of 1986, as amended
("Code") will not be required upon the transfer of certain real property to the
Transferee by NETAPP, INC., a Delaware corporation ("Transferor"), Transferor
hereby certifies the following on behalf of the Transferor:

1.

The Transferor is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Code and the Income Tax
Regulations promulgated thereunder);

2.

The Transferor's U.S. employer identification number is 95-4599813;

3.

The Transferor's office address is NetApp, Inc., 495 East Java Drive, Sunnyvale,
California 94089;

4.

Transferor is not a disregarded entity as defined in § 1.1445-2(b)(2)(iii).

The Transferor understands that this Certification may be disclosed to the
Internal Revenue Service by the Transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.

Under penalty of perjury Transferor declares that Transferor has examined this
Certification and to the best of Transferor's knowledge and belief it is true,
correct and complete, and Transferor further declares that Transferor has
authority to sign this document.

Date: ________________, 2017

"TRANSFEROR"

NETAPP, INC.,
a Delaware corporation

By:
Name:
Title:

 

 

SMRH:484745841.1

Exhibit “C-1”-1-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



EXHIBIT "C-2"

[g201711292102156229919.jpg]

 

SMRH:484745841.1

Exhibit “C-2”-1-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



EXHIBIT "D"

SELLER’S DISCLOSURES

Seller hereby discloses to Buyer that the Property, the Common Lot and the
Seller’s adjacent property, including the buildings and improvements related
thereto, may not be in conformance with certain applicable parking requirements
contained in the Moffett Park Specific Plan and the City of Sunnyvale Municipal
Code. This disclosure shall not modify the parties rights and obligations as set
forth in this Agreement, including but not limited to Buyer’s due diligence and
Subdivision Condition approval rights; provided, however, that in no event may
Buyer terminate this Agreement as of either the First Closing or the Second
Closing pursuant to Sections 4.3.1(b) or 4.3.2(c) hereof , respectively, by
claiming a breach of Buyer’s representation and warranty in Section 11.8 hereof
as a result of any written notice of violation from any governmental entity
received as a result of such potential or actual parking shortfall.

  

SMRH:484745841.1

Exhibit “D”-1-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



EXHIBIT “E”

[Intentionally Deleted.]

 

SMRH:484745841.1

Exhibit “E”-1-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



EXHIBIT "F"

ASSIGNMENT OF CONTRACTS AND ASSUMPTION AGREEMENT

This Assignment of Contracts and Assumption Agreement (the "Assignment") is made
and entered into as of this ____ day of ________, 2017 ("Assignment Date"), by
and between NETAPP, INC., a Delaware corporation ("Assignor"), and GOOGLE INC.,
a Delaware corporation ("Assignee"), with reference to the following facts.

R E C I T A L S:

A.

Assignor and Assignee are parties to that certain Agreement of Purchase and Sale
and Joint Escrow Instructions, made and entered into as of _________________,
2017 (the "Agreement"), pursuant to which Assignor agreed to sell to Assignee,
and Assignee agreed to purchase from Assignor the Property. Capitalized terms
used herein and not separately defined have the meanings ascribed to them in the
Agreement.

B.

Assignee has acquired fee title to the Real Property from Assignor on the
Assignment Date. Assignor now desires to assign and transfer to Assignee all of
Assignor's rights and interests in, to and under the Property Contracts.

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties hereto agree as follows:

1.Assignment and Assumption. Effective as of the Assignment Date, Assignor
hereby grants, transfers, conveys, assigns and delegates to Assignee all of its
rights, interests, duties and obligations of Assignor in, to and under the
Property Contracts listed on Schedule 1. Assignee hereby accepts such assignment
and delegation by Assignor and agrees to fully perform and assume all the
obligations of Assignor under the Property Contracts first arising from and
after the Assignment Date.

2.No Warranties. Assignee does hereby acknowledge and agree, and represents and
warrants to Assignor, that Assignor is transferring each of the Property
Contracts to Assignee (to the extent the terms of any of the Property Contracts
do not limit or restrict such right) without any warranty of any kind or nature
except as set forth in the Purchase Agreement. This Assignment shall not be
construed as a representation or warranty by Assignor as to the transferability
or enforceability of the Property Contracts, and Assignor shall have no
liability to Assignee in the event that any or all of the Property Contracts
(a) are not transferable to Assignee or (b) are canceled or terminated by reason
of this Assignment or any acts of Assignee.

3.Dispute Costs. In the event of any dispute between Assignor and Assignee
arising out of the obligations of the parties under this Assignment or
concerning the meaning or interpretation of any provision contained herein, the
losing party shall pay the prevailing party's costs and expenses of such
dispute, including, without limitation, reasonable attorneys' fees and costs.
Any such attorneys' fees and other expenses incurred by either party in
enforcing a judgment in its favor under this Assignment shall be recoverable
separately from and in addition to any other amount included in such judgment,
and such attorneys' fees obligation is intended to be severable from the other
provisions of this Assignment and to survive and not be merged into any such
judgment.

4.Counterparts. This Assignment may be executed in counterparts, each of which
shall be deemed an original, and all of which shall, taken together, be deemed
one document.

SMRH:484745841.1

Exhibit “F”-1-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



5.Survival. This Assignment and the provisions hereof shall inure to the benefit
of and be binding upon the parties to this Assignment and their respective
successors, heirs and permitted assigns.

6.No Third Party Beneficiaries. Except as otherwise expressly set forth herein,
Assignor and Assignee do not intend, and this Assignment shall not be construed,
to create a third-party beneficiary status or interest in, nor give any
third-party beneficiary rights or remedies to, any other person or entity not a
party to this Assignment.

7.Governing Law. This Assignment shall be governed by, interpreted under, and
construed and enforceable in accordance with, the laws of the State of
California.

IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
Assignment Date.

ASSIGNOR:

NETAPP, INC.,
a Delaware corporation

By:
Name:
Title:

ASSIGNEE:

GOOGLE INC.,
a Delaware corporation

By:
Name:
Title:




SMRH:484745841.1

Exhibit “F”-2-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



Schedule 1 to Exhibit F

 

 

SMRH:484745841.1

Exhibit “F”-3-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



EXHIBIT "G"

BILL OF SALE

Reference is made to that certain Agreement of Purchase and Sale and Joint
Escrow Instructions dated as of ______________, 2017, by and between NETAPP,
INC., a Delaware corporation (“Seller”), and GOOGLE INC., a Delaware corporation
(“Buyer”) (the "Agreement"). Capitalized terms used herein shall have the
meanings ascribed to them in the Agreement.

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Seller does hereby GRANT, SELL, CONVEY, TRANSFER AND
DELIVER to Buyer without any warranty of any kind, any and all of Seller's
rights, title and interests in and to the Personal Property (as defined in the
Agreement); provided, however, such transfer, assignment and sale shall not
include any right to use the name "NetApp," and/or any other similar name
relating to any of such names.

From and after the date of this Bill of Sale, it is intended by the parties that
Buyer and its successors and assigns shall have the right to use, have, hold and
own the Personal Property forever. This Bill of Sale may be executed in
counterparts, each of which shall be deemed an original, and all of which shall,
taken together, be deemed one document. Seller and Buyer agree that the delivery
of an executed copy of this Bill of Sale by facsimile shall be legal and binding
and shall have the same full force and effect as if an original executed copy of
this Bill of Sale had been delivered.

Buyer hereby acknowledges, covenants, represents and warrants that Seller has
made absolutely no warranties or representations of any kind or nature regarding
title to the Personal Property or the condition of the Personal Property except
as expressly set forth in the Purchase Agreement.

Buyer on behalf of itself and its officers, directors, employees, partners,
agents, representatives, successors and assigns hereby agrees that in no event
or circumstance shall Seller or its partners, members, trustees, employees,
representatives, officers, related or affiliated entities, successors or assigns
have any personal liability under this Bill of Sale, or to any of Buyer's
creditors, or to any other party in connection with the Personal Property or the
Property.

This Bill of Sale shall be governed by, interpreted under, and construed and
enforceable in accordance with, the laws of the State of California.

 




SMRH:484745841.1

Exhibit “G”-1-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



IN WITNESS WHEREOF, this Bill of Sale has been executed as of this ___ day of
__________, 2017.

SELLER:

NETAPP, INC.,
a Delaware corporation

By:
Name:
Title:

 

BUYER:

GOOGLE INC.,
a Delaware corporation

By:
Name:
Title:

 

 

 

SMRH:484745841.1

Exhibit “G”-2-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



EXHIBIT "H"

GENERAL ASSIGNMENT

This General Assignment (this “Assignment”) is made as of the ____ day of
______________, 2017 ("Assignment Date"), by NETAPP, INC., a Delaware
corporation (the "Assignor"), and GOOGLE INC., a Delaware corporation (the
“Assignee").

Pursuant to that certain Agreement of Purchase and Sale and Joint Escrow
Instructions dated as of ______________, 2017 (the "Agreement"), Assignee has
this day acquired from Assignor the Property. Capitalized terms used herein
shall have the meanings ascribed to them in the Agreement.

In consideration of the acquisition of the Property by Assignee and other good
and valuable consideration, the mutual receipt and legal sufficiency of which
are hereby acknowledged, the parties agree as follows:

1.Assignment. Assignor hereby assigns, transfers and sets over unto Assignee,
without representation or warranty of any kind, and Assignee hereby accepts from
Assignor, any and all of Assignor's right, title and interest in and to (i) all
freely transferable warranties and guaranties (collectively, the "Warranties and
Guaranties"), if any, with respect to the Property and (ii) all freely
transferable consents, authorizations, variances or waivers, licenses, permits
and approvals (collectively, the "Approvals") from any governmental or
quasi-governmental agency, department, board, commission, bureau or other entity
or instrumentality of any nature relating solely to the Property.

2.No Warranties. Assignee does hereby acknowledge and agree, and represents and
warrants to Assignor, that Assignor is transferring each of the Warranties and
Guaranties and the Approvals to Assignee (to the extent the terms thereof do not
limit or restrict such right) without any warranty of any kind or nature except
as expressly set forth in the Purchase Agreement. This Assignment shall not be
construed as a representation or warranty by Assignor as to the transferability
or enforceability of the Warranties and Guaranties or the Approvals, and
Assignor shall have no liability to Assignee in the event that any or all of the
Warranties and Guaranties and the Approvals (a) are not transferable to Assignee
or (b) are canceled or terminated by reason of this Assignment or any acts of
Assignee.

3.Dispute Costs. In the event of any dispute between Assignor and Assignee
arising out of the obligations of the parties under this Assignment or
concerning the meaning or interpretation of any provision contained herein, the
losing party shall pay the prevailing party's costs and expenses of such
dispute, including, without limitation, reasonable attorneys' fees and costs.
Any such attorneys' fees and other expenses incurred by either party in
enforcing a judgment in its favor under this Assignment shall be recoverable
separately from and in addition to any other amount included in such judgment,
and such attorneys' fees obligation is intended to be severable from the other
provisions of this Assignment and to survive and not be merged into any such
judgment.

4.Counterparts. This Assignment may be executed in counterparts, each of which
shall be deemed an original, and all of which shall, taken together, be deemed
one document.

5.Survival. This Assignment and the provisions hereof shall inure to the benefit
of and be binding upon the parties to this Assignment and their respective
successors, heirs and permitted assigns.

6.No Third Party Beneficiaries. Except as otherwise expressly set forth herein,
Assignor and Assignee do not intend, and this Assignment shall not be construed,
to create a third-party beneficiary

SMRH:484745841.1

Exhibit “H”-1-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



status or interest in, nor give any third-party beneficiary rights or remedies
to, any other person or entity not a party to this Assignment.

7.Governing Law. This Assignment shall be governed by, interpreted under, and
construed and enforceable in accordance with, the laws of the State of
California.

IN WITNESS WHEREOF, Assignor and Assignee have caused this instrument to be
executed as of the Assignment Date.

"ASSIGNOR"

NETAPP, INC.,
a Delaware corporation

By:
Name:
Title:

 

“ASSIGNEE”

GOOGLE INC.,
a Delaware corporation

By:
Name:
Title:

 

 

SMRH:484745841.1

Exhibit “H”-2-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



EXHIBIT "I"

[Intentionally Deleted.]

 

 

 

SMRH:484745841.1

Exhibit “I”-1-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



EXHIBIT "J"

LIST OF SERVICE CONTRACTS

[g201711292102158509920.jpg]

SMRH:484745841.1

Exhibit “J”-1-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



[g201711292102158679921.jpg]

SMRH:484745841.1

Exhibit “J”-2-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



[g201711292102158889922.jpg]

SMRH:484745841.1

Exhibit “J”-3-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



[g201711292102159119923.jpg]

SMRH:484745841.1

Exhibit “J”-4-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



[g201711292102159279924.jpg]

SMRH:484745841.1

Exhibit “J”-5-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



[g201711292102159479925.jpg]

SMRH:484745841.1

Exhibit “J”-6-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



[g201711292102159679926.jpg]

SMRH:484745841.1

Exhibit “J”-7-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



[g201711292102159879927.jpg]

SMRH:484745841.1

Exhibit “J”-8-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



[g201711292102160049928.jpg]

SMRH:484745841.1

Exhibit “J”-9-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



[g201711292102160239929.jpg]

SMRH:484745841.1

Exhibit “J”-10-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



[g201711292102160419930.jpg]

SMRH:484745841.1

Exhibit “J”-11-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



[g201711292102160649931.jpg]

SMRH:484745841.1

Exhibit “J”-12-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



[g201711292102160869932.jpg]

SMRH:484745841.1

Exhibit “J”-13-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



[g201711292102161069933.jpg]

SMRH:484745841.1

Exhibit “J”-14-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



[g201711292102161279934.jpg]

SMRH:484745841.1

Exhibit “J”-15-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



[g201711292102161499935.jpg]

SMRH:484745841.1

Exhibit “J”-16-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



[g201711292102161749936.jpg]

 

SMRH:484745841.1

Exhibit “J”-17-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



EXHIBIT "K"

[Intentionally Deleted.]

 

SMRH:484745841.1

Exhibit “K”-1-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



EXHIBIT "L"

EXCLUDED PERSONAL PROPERTY

 

All AV studio and associated equipment in rooms:

 

•

1.3.207

 

•

1.3.212

 

•

1.3.205

 

•

1.3.204

All IT equipment in the following rooms:

 

•

1.1.034

 

•

1.1.019

 

•

1.2.232

 

•

1.3.231A

 

•

1.4.233

Specific pieces of furniture as follows:

 

•

4 @ Barcelona chairs + 2 ottomans in Spinneybeck Sabrina Jasper (dyelot #1)

 

•

4 @ MR chairs in Spinneybeck Sabrina Jasper (dyelot #2)

 

•

4@ Divina lounge chairs (large) in Spinneybeck Sabrina Jasper (dyelot #2) &
Maharam Pebble Multi, color Slate

 

•

9 @ Divina lounge chairs (petite) in Maharam Pebble Multi, color Slate

 

•

4 @ MR chairs in Spinneybeck Sabrina Jasper (dyelot #3)

 

•

2 @ Plattner chairs with ottomans in Knoll Hopsack Charcoal

 

•

2 @ Plattner coffee tables

 

•

4 @ Plattner side tables

 

•

1 Arper Saari 3-seat sofa in HBF Equation

 

•

4@ Arper Saari XL Armchair with Elmsoft leather ES11049

 

•

2 @ DWR Niels Bendsten pool coffee table low & high (2 each)

 

•

4 @ HBF Duna Chair: Shell: Edelman Leather – Dream Cow Sediment DRC-E2;
cushions: Maharam Kvadrat Tundra color 227 (this appears to be out of
production) – currently in the B9 lobby

 

•

1 barcelona coffee table with Starphire glass top

 

•

1 barcelona coffee table with clear glass top

 

 

SMRH:484745841.1

Exhibit “L”-1-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



EXHIBIT "M"

DUE DILIGENCE ITEMS

 

•

Copies of all leases (current or pending), any amendments, guaranties, Letters
of Credit, letter agreements and/or letters of intent (current or pending)
relating thereto (as applicable).

•

Copies of all operating contracts, and all service and maintenance agreements,
if any, and any amendments and letter agreements relating thereto (as
applicable).

•

Monthly operating statements for the past 12 months and annual statements for
the past 3 years as well as the current year budget (as applicable).

•

Engineering, environmental and physical inspection reports generated by third
parties in Seller’s possession regarding the Property, including soil reports
and maintenance records for mechanical equipment.

•

Current tenant billing statements (as applicable).

•

Current aged receivable report and security deposit ledger (as applicable).

•

Annual tenant reconciliation statements for the past 3 years (as applicable).

•

Copies of recent property tax bills and assessor’s statements of current
assessed value.

•

Detail of capital improvements made over the past 3 years, including any
LEED-related improvements.

•

Statement of insurance coverage by policy type, a list any claims against such
policies over the past three years and copies of the actual insurance policies.

•

Copies of “as built” plans, scaled drawings, drawings of future buildings or
structures and specifications including the actual floor area measurements and
floor diagrams for the Property, plus detailed gross, rentable and usable floor
area calculations for the building, each floor and each tenant.

•

A current title report issued by the Title Company, together with copies of all
listed exceptions.

•

Any existing survey of the Property.

•

Copies of all unexpired warranty agreements in Seller’s possession covering all
real or personal property to be conveyed.

•

Copies of all approvals, permits and licenses from each governmental authority
having jurisdiction over the Property as are necessary to permit the full use,
occupancy and/or development of the Property. These shall include but not be
limited to: environmental permits and approvals, certificate of completion,
certificates of occupancy (each tenant’s suite and the entire property) and
evidence of approval and compliance with applicable zoning and use regulations.

•

List of personal property to be conveyed, along with a basic inventory of
technological improvements found in the Property, e.g., wiring, power,
generator(s), etc.

•

Copies of all reciprocal easement agreements, CC&Rs and parking agreements
affecting the Property.

•

A detailed summary of all unresolved legal actions concerning the Property,
including actions taken on behalf of or against the ownership of the Property.

•



SMRH:484745841.1

Exhibit “M” -1-

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 



AGREEMENT OF PURCHASE AND SALE
AND JOINT ESCROW INSTRUCTIONS

BETWEEN

NETAPP, INC.,
a Delaware corporation

as SELLER

and


GOOGLE INC.,
a Delaware corporation

as BUYER

 

 

SMRH:484745841.1

 

 

 

 

 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

I SUMMARY AND DEFINITION OF BASIC TERMS

1

 

II RECITALS

5

 

III AGREEMENT

6

 

 

1.

Purchase and Sale6

 

 

1.1

First Closing Property6

 

1.2

Second Closing Property6

 

2.

Purchase Price.6

 

 

2.1

Purchase Price6

 

2.2

Deposit.6

 

2.3

First Closing Purchase Price7

 

2.4

Second Closing Purchase Price7

 

2.5

Independent Contract Consideration7

 

3.

Escrow and Title.8

 

 

3.1

Opening of Escrow8

 

3.2

Closing8

 

4.

Contingencies; Conditions Precedent to Closing.14

 

 

4.1

Buyer's Review.14

 

4.2

Title and Survey16

 

4.3

Conditions Precedent to Buyer's Obligation to Close18

 

4.4

Failure of Conditions Precedent to Buyer's Obligations19

 

4.5

Conditions Precedent to Seller's Obligations.20

 

4.6

Effect of Closing or Termination20

 

4.7

Defective Condition Extension; Termination20

 

5.

Deliveries to Escrow Holder.21

 

 

5.1

Seller's Deliveries21

 

5.2

Buyer's Deliveries22

 

6.

Deliveries Upon Closing22

 

 

6.1

Tax Filings22

 

6.2

Prorations22

 

6.3

Recording22

 

6.4

Buyer Funds22

 

6.5

Documents to Seller23

 

6.6

Documents to Buyer23

 

6.7

Seller Funds23

 

7.

Costs and Expenses23

 

 

8.

Prorations23

 

 

8.1

Ad Valorem Taxes23

SMRH:484745841.1

-i-

 

 

 

 

 

--------------------------------------------------------------------------------

Page

 

8.2

Excise, Transfer and Sales Taxes24

 

8.3

Operating Expenses24

 

8.4

Contracts24

 

8.5

Prorations at Closing; Final Adjustment24

 

9.

Covenants of Seller24

 

 

9.1

Contracts24

 

9.2

Operation in the Ordinary Course25

 

10.

AS-IS Sale and Purchase25

 

 

10.1

Buyer's Acknowledgment25

 

11.

Seller's Representations and Warranties29

 

 

11.1

Formation; Authority29

 

11.2

Leases29

 

11.3

Litigation29

 

11.4

Foreign Person29

 

11.5

No Bankruptcy30

 

11.6

Contracts30

 

11.7

Hazardous Substances30

 

11.8

Compliance With Laws30

 

11.9

Employees30

 

11.10

Prohibited Person; Patriot Act Compliance30

 

11.11

No Additional Consents30

 

11.12

Subsequent Changes30

 

11.13

Seller's Knowledge31

 

11.14

Survival31

 

12.

Buyer's Representations and Warranties31

 

 

12.1

Formation; Authority31

 

12.2

Prohibited Person; Patriot Act Compliance32

 

13.

Casualty and Condemnation.32

 

 

13.1

Casualty32

 

13.2

Material Condemnation32

 

13.3

Non‑Material Condemnation33

 

13.4

Materiality Standard33

 

13.5

Notice of Casualty and Condemnation33

 

14.

Notices33

 

 

15.

Broker Commissions34

 

 

16.

Default.34

 

 

16.1

Default by Seller34

 

16.2

Default by Buyer35

 

16.3

Indemnities; Defaults after Closing or Termination36

 

16.4

Limited Liability36

 

17.

Assignment36

 

SMRH:484745841.1

-ii-

 

 

 

 

 

--------------------------------------------------------------------------------

Page

 

18.

Miscellaneous.37

 

 

18.1

Governing Law37

 

18.2

Partial Invalidity37

 

18.3

Waivers37

 

18.4

Successors and Assigns37

 

18.5

Professional Fees37

 

18.6

Entire Agreement37

 

18.7

Time of Essence/Business Days37

 

18.8

Construction38

 

18.9

Material Adverse Effect38

 

19.

Exchange38

 

 

20.

Confidentiality.39

 

 

 

 

SMRH:484745841.1

-iii-

 

 

 

 

 

--------------------------------------------------------------------------------

INDEX

Page(s)

Additional Deposit2

Agreement1

Anti-Money Laundering Laws30

Assignment of Contracts21

Bill of Sale21

Buildings1

Buyer1

Buyer Area of Control13

Buyer Parties36

Buyer Subdivision Delays12

Buyer’s Due Diligence Expenses35

Buyer’s Notice Address2

Buyer's Approval Notice15

CAP Amounts36

City9

Claims27

Closing8

Common Lot9

Contingency Deadline3

Contracts14

Cooperating Party38

Cure Deadline17

Deed21

Defective Condition20

Deposit7

Diligence Database14

Due Diligence Investigations6

Due Diligence Items14

Effective Date1

Environmental Laws26

Escrow Holder2

Escrow Holder's Notice Address2

Escrow Instructions.8

Excluded Claims28

Existing CC&Rs12

Final Extended Second Closing Date8

First Closing8

First Closing Date8

First Closing Period3

First Closing Property6

First Closing Purchase Price2

Floor Amount36

General Assignment21

Google Common Lot1, 9

Governmental Regulations26

Hazardous Substances26

Improved Land1

Improved Property1

Improvements5

SMRH:484745841.1

-lxxxv-

 

 

 

 

 

--------------------------------------------------------------------------------

Page(s)

Independent Consideration.7

Initial Deposit2

Intangible Personal Property5

Interim Date16

Intrusive Tests15

Land5

Material Adverse Effect38

Monetary Liens16

Natural Hazard Expert3

NetApp Lease21

New Contracts25

Objection Notice16

Official Records3

Opening of Escrow8

Other Documents36

Outside First Closing Date3

Outside Second Closing Date3

Permitted Title Encumbrances17

Permitted Title Matters17

Personal Property5

Property6

Property Approval Period15

PTR16

Purchase Price2

Real Property5

Reduced CC&Rs14

Reports14

Requesting Party38

Revised CC&Rs13

Second Closing8

Second Closing Date8

Second Closing Funds7

Second Closing Period3

Second Closing Property6

Second Closing Purchase Price2

Seller1

Seller Area of Control13

Seller Common Lot9

Seller Group26

Seller Outside Second Closing Date Extension12

Seller's Representative3

Seller's Response17

Subdivision Condition11

Subdivision Conditions Problem11

Subdivision Map9

Subdivision Problem9

Survey16

Tax Certificates21

Title Company2

Title Policy17

SMRH:484745841.1

-lxxxvi-

 

 

 

 

 